Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2808 Filed 12/02/20 Page 1 of 45




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL HAGGARD,
 CHARLES JAMES RITCHARD, JAMES
 DAVID HOOPER and DAREN WADE                  No. 2:20-cv-13134
 RUBINGH,
                                              Hon. Linda V. Parker
              Plaintiffs,
   v.

 GRETCHEN WHITMER, in her official
 capacity as Governor of the State of
 Michigan, JOCELYN BENSON, in her
 official capacity as Michigan Secretary of
 State and the Michigan BOARD OF STATE
 CANVASSERS,

              Defendants.

      RESPONSE TO PLAINTIFFS’ EMERGENCY MOTION FOR
   DECLARATORY, EMERGENCY, AND PERMANENT INJUNCTIVE
                          RELIEF

        The City of Detroit (the “City”) respectfully submits this Response to

Plaintiffs’ Emergency Motion for Declaratory, Emergency and Permanent

Injunctive Relief.
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2809 Filed 12/02/20 Page 2 of 45




                                        TABLE OF CONTENTS

INDEX OF AUTHORITIES.................................................................................... iii
CONTROLLING OR MOST APPROPRIATE AUTHORITIES ........................... vi
INTRODUCTION .....................................................................................................1
STATEMENT OF FACTS ........................................................................................5
     A.       Plaintiffs’ Allegations Relating to Supposed Electoral Fraud
              in Detroit Have Been Rejected by the Michigan Courts Which
              Have Addressed Them ..............................................................................5
     B.       Plaintiffs’ “Expert” Analyses are Woefully Deficient ............................16
     C.       Allegations Regarding Dominion ...........................................................19
ARGUMENT ...........................................................................................................20
  II. Applicable Legal Standards ............................................................................ 20
  III. The Motion Should be Denied Because Plaintiffs Do Not Have
  Standing to Pursue this Lawsuit ........................................................................... 21
     A.       Plaintiffs Do Not Have Standing to Pursue Claims Under
              the Electors and Election Clauses ...........................................................22
     B.       Plaintiffs Do Not Have Standing to Pursue Their Equal
              Protection, Due Process or Michigan Electoral Law Theories ...............24
  IV. This Motion Should be Denied Because this Case Should be
  Dismissed Under Abstention Principles ............................................................... 26
     A.       This Court Should Abstain Under the Inter-Related
              Colorado River, Pullman and Burford Doctrines ...................................26
     B.       Deference to State Courts is Warranted Pursuant to the
              Electoral Count Act of 1877 ...................................................................29
  V. Plaintiffs’ Motion Must be Denied Pursuant to the Doctrine of Laches ........ 30
  VI. Plaintiffs Cannot be Entitled to Injunctive Relief .......................................... 31
     A.       Applicable Law .......................................................................................31
     B.       There is Virtually no Likelihood of Plaintiffs’
              Prevailing on the Merits ..........................................................................31
     C.       Plaintiffs Would Suffer No Harm if an Injunction Does Not Enter .......35
     D.       Issuance of an Injunction Would Harm the City and
              the Public in an Almost Unimaginable Manner ......................................35


                                                          i
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2810 Filed 12/02/20 Page 3 of 45




CONCLUSION ........................................................................................................36




                                                         ii
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2811 Filed 12/02/20 Page 4 of 45




                                        INDEX OF AUTHORITIES

 Cases
Adrian Energy Assocs. v. Michigan Pub. Serv. Comm'n,
 481 F.3d 423 (6th Cir. 2007) ................................................................................28
Am. Civil Rights Union v. Martinez-Rivera, 166 F. Supp. 3d 779
 (W.D. Tex. 2015) ..................................................................................................25
Ashcroft v. Iqbal, 556 U.S. 662 (2009) ....................................................................20
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ....................................................20
Blachy v. Butcher, 221 F.3d 896 (6th Cir.2000) ......................................................21
Bodine v. Elkhart Cnty. Election Bd., 788 F.2d 1270 (7th Cir. 1986) .....................32
Bognet v. Secretary Commonwealth of Pennsylvania, ---F3d.----,
 2020 WL 668120 (3rd Cir., Nov. 13, 2020) ..........................................................24
Bonnell v. Lorenzo, 241 F.3d 800 (6th Cir. 2001) ..................................................31
Burford v. Sun Oil Co., 319 U.S. 315 (1943) ..........................................................29
Carson v. Simon, 978 F.3d 1051 (8th Cir. 2020) .....................................................23
Chirco v. Crosswinds Communities, Inc., 474 F.3d 227 (6th Cir.2007) .................30
Colorado River Water Conservation District v. United States,
 424 U.S. 800 (1976) .............................................................................................26
Courtney v. Smith, 297 F.3d 455 (6th Cir. 2002) ....................................................21
Donald J. Trump for President, Inc. v. Boockvar, No. 4:20-CV-02078,
 2020 WL 6821992 (M.D. Pa. Nov. 21, 2020), aff'd sub nom. Donald
 J. Trump for President, Inc. v. Pennsylvania, No. 20-3371, 2020 WL
 7012522 (3d Cir. Nov. 27, 2020) .........................................................................34
Donald J. Trump for President, Inc. v. Pennsylvania, No. 20-3371,
 2020 WL 7012522 (3d Cir. Nov. 27, 2020) .........................................................35
Frank v. Dana Corp., 547 F.3d 564 (6th Cir. 2008)................................................21
Gonzales v. Nat'l Bd. of Med. Exam’rs, 225 F.3d 620 (6th Cir. 2000) ...................31
Gottfried v. Med. Planning Servs., Inc., 142 F.3d 326 (6th Cir. 1998) ...................26
Harris Cty. Comm'rs Court v. Moore, 420 U.S. 77 (1975) .....................................26
Hotze v. Hollins, No. 4:20-CV-03709, 2020 WL 6437668 (S.D. Tex., Nov. 2,
 2020) .....................................................................................................................24


                                                             iii
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2812 Filed 12/02/20 Page 5 of 45




L. Lin Wood, Jr. v Raffensperger, No. 1:20-CV-04651-SDG,
  2020 WL 6817513 (N.D. Ga., Nov. 20, 2020) .....................................................24
Lance v. Coffman, 549 U.S. 437 (2007) ..................................................................23
Lujan v. Defs. of Wildlife, 504 U.S. 555 (1992) ......................................................22
Martel v. Condos, No. 5:20-cv-131, ––– F.Supp.3d ––––,
 2020 WL 5755289 (D. Vt. Sept. 16, 2020) ..........................................................25
Minn. Voters All. v. Ritchie, 720 F.3d 1029 (8th Cir. 2013) ...................................32
Ottawa Tribe of Oklahoma v. Logan, 577 F.3d 634 (6th Cir. 2009) .......................30
Paher v. Cegavske, 457 F. Supp. 3d 919 (D. Nev. 2020) ........................................25
Railroad Commission of Texas v. Pullman Co., 312 U.S. 496 (1941) ....................26
Reynolds v. Sims, 377 U.S. 533 (1964) ............................................................. 25, 31
Sanderson v. HCA-Healthcare Co., 447 F.3d 873 (6th Cir. 2006) .........................21
United States v. Hays, 515 U.S. 737 (1995) ............................................................25
Valley Forge Christian Coll. v. Americans United for Separation
 of Church and State, Inc., 454 U.S. 464 (1982) ...................................................22
Waskul v. Washtenaw Cty. Cmty. Mental Health,
 221 F. Supp. 3d 913 (E.D. Mich. 2016) ...............................................................31
Statutes
3 U.S.C. § 5 ..............................................................................................................29
Electoral Count Act of 1877 ....................................................................................29
M.C.L. § 168.727 .......................................................................................................7
Other Authorities
U.S. Const. art. III, § 2 .............................................................................................21
Rules
Fed. R. Civ. P. 9(b) ..................................................................................................21




                                                             iv
  Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2813 Filed 12/02/20 Page 6 of 45




                    STATEMENT OF THE ISSUES PRESENTED

  I.   Should Plaintiffs’ Motion be denied because Plaintiffs do not have standing?

          The City answers: “Yes.”



 II.   Should Plaintiffs’ Motion be denied under abstention principles?

          The City answers: “Yes.”



III.   Should Plaintiffs’ Motion be denied based on laches?

          The City answers: “Yes.”



IV.    Should Plaintiffs’ Motion be denied because Plaintiffs cannot meet the standards
       for injunctive relief?

          The City answers “Yes”




                                            v
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2814 Filed 12/02/20 Page 7 of 45




        CONTROLLING OR MOST APPROPRIATE AUTHORITIES
Ashcroft v. Iqbal, 556 U.S. 662 (2009)

Burford v. Sun Oil Co., 319 U.S. 315 (1943)

Colorado River Water Conservation District v. United States, 424 U.S. 800 (1976)

Costantino v. Detroit et al, Wayne County Circuit Case No. 20-014780-AW

Courtney v. Smith, 297 F.3d 455 (6th Cir. 2002)

Donald J. Trump for President, Inc. v. Pennsylvania, No. 20-3371, 2020 WL
7012522 (3d Cir. Nov. 27, 2020)

Railroad Commission of Texas v. Pullman Co., 312 U.S. 496 (1941)

Valley Forge Christian Coll. v. Americans United for Separation of Church and
State, Inc., 454 U.S. 464 (1982)

U.S. Const. art. III, § 2

Fed. R. Civ. P. 9(b)




                                         vi
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2815 Filed 12/02/20 Page 8 of 45




      U.S. attorneys and FBI agents have been working to follow up specific
      complaints and information they’ve received, but to date, we have not
      seen fraud on a scale that could have effected a different outcome in the
      election.

      There’s been one assertion that would be systemic fraud and that would
      be the claim that machines were programmed essentially to skew the
      election results. And the DHS and DOJ have looked into that, and so
      far, we haven’t seen anything to substantiate that

             - U.S. Attorney General William Barr, statement to the
               Associated Press1


                                 INTRODUCTION
      This is the lawsuit that one-time Trump legal team member Sidney Powell has

been promising would be “biblical.” Perhaps, plaintiffs should have consulted with

Proverbs 14:5, which teaches that “a faithful witness does not lie, but a false witness

breathes out lies.”

      Few lawsuits breathe more lies than this one. The allegations are little more

than fevered rantings of conspiracy theorists built on the work of other conspiracy

theorists. Plaintiffs rely on affidavits of so-called “experts”—really confidence men

who spread lie after lie under cover of academic credential—which misstate

obviously false statistics. These “experts” use academic jargon as if that could

transmute their claims from conspiracy theory to legal theory. The key “factual”




1
       https://apnews.com/article/election-2020-joe-biden-donald-trump-elections-
william-barr-b1f1488796c9a98c4b1a9061a6c7f49d?cid=ed_npd_bn_tw_bn.

                                          1
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2816 Filed 12/02/20 Page 9 of 45




allegations from the supposed fact witnesses, some of whom attempt to cloak their

identities while attacking democracy, have been debunked.

      The allegations about supposed fraud in the processing and tabulation of

absentee ballots by the City of Detroit at the TCF Center have been rejected by every

court which has considered them. The claims were rejected in Stoddard v. City

Election Commission of the City of Detroit, Wayne County Circuit Court Case No.

20-014604-CZ, Opinion and Order (Nov 6, 2020), from which no appeal has been

filed. The claims were rejected by the Michigan Court of Claims in Donald J. Trump

for President Inc. v. Benson, Mich. Court of Claims Case No. 20-000225-MZ,

Opinion and Order (Nov. 5, 2020) (Ex. 1). The campaign waited until December 1,

2020 to file a brief in support of its application for leave to appeal to the Michigan

Court of Appeals. And, importantly, the claims were tested and found wanting in

Costantino v. Detroit et al, Wayne County Circuit Case No. 20-014780-AW, in an

Opinion and Order entered by Chief Judge Timothy M. Kenny on Nov. 13, 2020.

The Complaint in this lawsuit explicitly relies on the same allegations as those made

in the Costantino matter, but fails to advise this Court that those claims were rejected

in that case, with Plaintiffs’ applications to the Michigan Court of Appeals and

Michigan Supreme Court being expeditiously denied. See Costantino v. Detroit,

Mich COA Case No. 355443, Order (Nov 16, 2020) (Ex. 2); Costantino v Detroit,

No. 162245, 2020 WL 6882586, at *1 (Mich, Nov 23, 2020) (Ex. 3).



                                           2
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2817 Filed 12/02/20 Page 10 of 45




       If any of the claims in this lawsuit had merit, that would have been

 demonstrated in those cases. If any of the conspiracy theories in this case had merit,

 they would have been brought in those cases or by the Trump campaign. Donald J

 Trump for President Inc. would have pushed the claims in the lawsuit it filed in the

 Western District of Michigan on November 11, 2020, rather than voluntarily

 dismissing the case under Fed. R. Civ. P. 41(a)(1)(A) on November 18, 2020, after

 being served with a Motion to Dismiss and concurrences. See Donald J. Trump for

 President Inc. v. Benson, WD Mich. Case No. 1:20-cv-1083. Or the Trump

 campaign would have pursued the claims in the Michigan Court of Claims in the

 lawsuit they filed on November 4, 2020, supra. But, even the Trump campaign

 lawsuits have avoided the off-the-wall claims included this lawsuit, with the

 campaign famously attempting to distance itself from Sidney Powell and this lawsuit

 (after a press event highlighting Ms. Powell as part of the “super-team”).

       It is difficult to know whether Plaintiffs and their counsel actually believe any

 of the ridiculous claims they allege or whether this entire lawsuit is designed solely

 as a fundraising exercise, a talking point, something they can use to bolster their

 imaginary claims of widespread voter fraud. But, the fact that the Complaint is

 frivolous, does not mean that this lawsuit is not dangerous to our democracy.

 Plaintiffs seek nothing less than a court-ordered coup d’état. They, quite literally,




                                           3
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2818 Filed 12/02/20 Page 11 of 45




 ask that the results for the selection of Michigan’s Presidential electors in the

 November 3, 2020 election “be set aside.”

        If Plaintiffs actually believed they were making legitimate claims, they would

 have filed their motions months, or years ago. After all, the globe-spanning

 conspiracy claims regarding Dominion supposedly go back for years. But no lawsuit

 was filed related to the 2016 lawsuit, when Donald Trump won by narrow margins

 in Michigan, Georgia and Wisconsin. Instead, Plaintiffs waited almost a full month

 after the 2020 election was held to file this “lawsuit.” Then, they waited days before

 bothering to serve the Complaint and file their so-called “emergency” Motion. They

 were likely waiting to file a remarkably similar Motion in Georgia, with the same

 “experts” making the same specious arguments. Unsurprisingly, the case they filed

 in Wisconsin also finds a way to challenge enough votes to overcome Trump’s

 deficit there.

        Descending even farther into conspiracy theory does not—and cannot—

 change the outcome. The law is the law. Plaintiffs do not have standing. This lawsuit

 is barred by laches. This lawsuit is barred by abstention doctrines. And, the facts are

 the facts. Numerous public servants and journalists have started the process of

 debunking the hundreds of pages of nonsense in Plaintiffs’ Complaint, Motion and

 Exhibits. It would take far more pages than allowed by the Local Rules to include




                                           4
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2819 Filed 12/02/20 Page 12 of 45




 all of the information disproving Plaintiffs’ claims, but some of the highlights are

 identified in the following Statement of Facts.

                             STATEMENT OF FACTS

           A. Plaintiffs’ Allegations Relating to Supposed Electoral Fraud in
              Detroit Have Been Rejected by the Michigan Courts Which Have
              Addressed Them

                   1. Republican Challengers

       Plaintiffs repeatedly assert that Republican challengers were not given

 “meaningful” access to the ballot processing and tabulation at the Absent Voter

 Counting Board located in Hall E of the TCF Center. Nearly all of Plaintiffs’

 requested relief is predicated on this claim. The theory is that if certain challengers

 were not in the TCF Center, the ballots counted there should be deemed “unlawfully

 cast,” somehow in violation of Plaintiffs’ constitutional rights. The legal theory is

 nonsensical. But it is also important to note that the underlying claim is false.

       Challengers are allocated one per respective party or organization to each

 counting board. The only challenger right specifically listed with respect to absent

 voter ballots is to observe the recording of absentee ballots on voting machines.

 M.C.L. § 168.733(1)(e)(i) (“A challenger may do 1 or more of the following: …

 Observe the recording of absent voter ballots on voting machines.”) This

 requirement was met at all times.

       In Costantino, the City submitted an affidavit and supplemental affidavit from

 Christopher Thomas disproving plaintiffs’ claims. Because so many of the claims in

                                            5
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2820 Filed 12/02/20 Page 13 of 45




 this lawsuit are duplicative of the claims in that lawsuit, the City is attaching to this

 brief, the affidavits submitted by Mr. Thomas in state court. (Ex. 4 and 5). Mr.

 Thomas’s knowledge of Michigan election law is unparalleled; he served in the

 Secretary of State Bureau of Election for 40 years beginning in May 1977 and

 finishing in June 2017. (Thomas Aff. ¶ 1, Ex. 4). In June 1981, he was appointed

 Director of Elections and in that capacity implemented four Secretaries of State

 election administration, campaign finance and lobbyist disclosure programs. (Id.).

 Mr. Thomas was brought in to serve as Senior Advisor to Detroit City Clerk Janice

 Winfrey beginning on September 3, 2020 until December 12, 2020. (Id. ¶ 2). In this

 capacity, he advised the Clerk and management staff on election law procedures,

 implementation of recently enacted legislation, revamped absent voter counting

 board, satellite offices and drop boxes, Bureau of Election matters and general

 preparation for the November 3, 2020 General Election. (Id.). Mr. Thomas had

 oversight and was involved in nearly all aspects of the election in the City, including

 the processing and tabulation at the TCF Center. (Id.).

       As Mr. Thomas attested, while six feet of separation was necessary for health

 reasons, the Department of Elections at some expense, provided large monitors

 (photo attached to Mr. Thomas’ affidavit) to keep the inspectors safe and provide

 the challengers with a view of what was being entered, without crossing the 6-foot




                                            6
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2821 Filed 12/02/20 Page 14 of 45




 distancing barrier. (Thomas Aff. ¶ 14, Ex. 4). The monitors made observing the

 process very transparent. (Id.).

       When it became clear that the number of challengers had reached or exceeded

 the lawful quota and the room had become over-crowded, for a short period of time,

 additional challengers were not admitted until challengers from their respective

 parties voluntarily departed. This is affirmed by Christopher Thomas and others.

 (Thomas Aff., ¶¶ 32-35 Ex. 4; see also Garcia Aff., Ex. 6).

       Plaintiffs also claim that election workers at the TCF Center did not record

 certain challenges. Apparently, Plaintiffs are asserting that any “challenge” that

 someone makes up must be recorded. However, challengers’ rights and

 responsibilities are subject to the law. At a polling place, a challenger can challenge

 “the voting rights of a person who the challenger has good reason to believe is not a

 registered elector.” M.C.L. § 168.733. Under a separate section, at a polling place, a

 qualified challenger may question “the right of an individual attempting to vote who

 has previously applied for an absent voter ballot and who on election day is claiming

 to have never received the absent voter ballot or to have lost or destroyed the absent

 voter ballot.” M.C.L. § 168.727. In that situation, an election inspector is to make a

 report about the challenge. The statute further provides that:

       A challenger shall not make a challenge indiscriminately and without
       good cause. A challenger shall not handle the poll books while
       observing election procedures or the ballots during the counting of the
       ballots. A challenger shall not interfere with or unduly delay the work

                                           7
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2822 Filed 12/02/20 Page 15 of 45




       of the election inspectors. An individual who challenges a qualified and
       registered elector of a voting precinct for the purpose of annoying or
       delaying voters is guilty of a misdemeanor.

 M.C.L. § 168.727.

       Plaintiffs provide little detail of the so-called challenges which were

 “disregarded.” But, as Christopher Thomas attests, he is not aware of any valid

 challenge being refused or ignored. (Thomas Aff ¶ 39, Ex. 4). All election workers

 were instructed to record valid challenges. What election workers did not need to

 record were the numerous frivolous and legally invalid challenges which were made.

 Republican making wholesale challenges based on complete misunderstandings of

 law. (Id. ¶ 39). Challengers were congregating in large groups standing in the main

 aisles and blocking Election Inspectors’ movement. (Id. ¶ 35). In one instance,

 challengers exhibited disorderly behavior by chanting “Stop the Vote.” (Id.). Yelling

 “Stop the vote” or all absent ballots are invalid are not legitimate challenges and

 there was no requirement that they be record. That was an abuse of the process and

 a violation of the law.

                   2. Allegations of “Pre-Dating”

       Plaintiffs’ allegations of “pre-dating” are based on the affidavits of Jessica

 Connarn and Jessy Jacob initially submitted in the Costantino Complaint. (First

 Amended Complaint (“FAC”) ¶¶ 88 and 90). These claims have been thoroughly




                                          8
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2823 Filed 12/02/20 Page 16 of 45




 debunked. Ms. Connarn’s claims were addressed by the Michigan Court of Claims

 which held:

       Plaintiffs have submitted what they refer to as “supplemental evidence”
       in support of their request for relief. The evidence consists of: (1) an
       affidavit from Jessica Connarn, a designated poll watcher; and (2) a
       photograph of a handwritten yellow sticky note. In her affidavit,
       Connarn avers that, when she was working as a poll watcher, she was
       contacted by an unnamed poll worker who was allegedly “being told
       by other hired poll workers at her table to change the date the ballot was
       received when entering ballots into the computer.” She avers that this
       unnamed poll worker later handed her a sticky note that says “entered
       receive date as 11/2/20 on 11/4/20.” Plaintiffs contend that this
       documentary evidence confirms that some unnamed persons engaged
       in fraudulent activity in order to count invalid absent voter ballots that
       were received after election day.

       This “supplemental evidence” is inadmissible as hearsay. The assertion
       that Connarn was informed by an unknown individual what “other hired
       poll workers at her table” had been told is inadmissible hearsay within
       hearsay, and plaintiffs have provided no hearsay exception for either
       level of hearsay that would warrant consideration of the evidence. See
       MRE 801(c). The note—which is vague and equivocal—is likewise
       hearsay. And again, plaintiffs have not presented an argument as to why
       the Court could consider the same, given the general prohibitions
       against hearsay evidence. See Ykimoff v Foote Mem Hosp, 285 Mich
       App 80, 105; 776 NW2d 114 (2009). Moreover, even overlooking the
       evidentiary issues, the Court notes that there are still no allegations
       implicating the Secretary of State’s general supervisory control over the
       conduct of elections. Rather, any alleged action would have been taken
       by some unknown individual at a polling location.

 (See Ex. 7).

       The reliance on the “pre-dating” allegations in the Costantino matter is

 misplaced. Those allegations were made by Jessy Jacob, a furloughed City

 employee, with no known prior election experience, who was given a limited


                                           9
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2824 Filed 12/02/20 Page 17 of 45




 assigned to the Department of Elections on a short-term basis. (Ex. 8, Affidavit of

 Daniel Baxter, ¶ 7). Her claim appears to have been based on flawed semantics,

 because all absentee ballots she handled at the TCF Center had been received by

 8:00 p.m. on November 3, 2020. The ballots had all been painstakingly verified by

 City employees (in a public process) before they were brought to the TCF Center

 for tabulation. No ballots were backdated; instead, for a small number of ballots,

 election workers at the TCF Center were directed to enter the date received into the

 computer system, as stamped on the envelope. Ms. Jacob was simply marking the

 date the ballot had been received. (Thomas Aff ¶¶ 12, 20). All dates on the

 envelopes were on or before November 3, 2020; no ballots received by the Detroit

 City Clerk after 8:00 p.m. on November 3, 2020 were even brought to the TCF

 Center. (Id. ¶¶ 20, 27). Absentee ballots were not “backdated” in the Qualified

 Voter File; they were properly “dated” in the system, based upon time stamps on

 the ballot envelopes. The court in Costantino agreed, holding:

       Ms. Jacob also alleges misconduct and fraud when she worked at the
       TCF Center. She claims supervisors directed her not to compare
       signatures on the ballot envelopes she was processing to determine
       whether or not they were eligible voters. She also states that supervisors
       directed her to “pre-date” absentee ballots received at the TCF Center
       on November 4, 2020. Ms. Jacob ascribes a sinister motive for these
       directives. Evidence offered by long-time State Elections Director
       Christopher Thomas, however, reveals there was no need for
       comparison of signatures at the TCF Center because eligibility had been
       reviewed and determined at the Detroit Election Headquarters on West
       Grand Blvd. Ms. Jacob was directed not to search for or compare
       signatures because the task had already been performed by other Detroit

                                          10
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2825 Filed 12/02/20 Page 18 of 45




       city clerks at a previous location in compliance with MCL 168.765a.
       As to the allegation of "pre-dating" ballots, Mr. Thomas explains that
       this action completed a data field inadvertently left blank during the
       initial absentee ballot verification process. Thomas Affidavit, #12. The
       entries reflected the date the City received the absentee ballot. Id.

 (See Ex. 9, Opinion and Order of Wayne County Circuit Order). Notably, prior to

 the filing of these lawsuits, Ms. Jacob did not report any of the issues addressed in

 her affidavit to any of her supervisors. (See Ex. 8, Baxter Affidavit, ¶ 16).

       It was physically impossible for any election worker at the TCF Center to have

 counted or processed a ballot for someone who was not an eligible voter or whose

 ballot was not received by the 8:00 p.m. deadline on November 3, 2020. No ballot

 could have been “backdated,” because no ballot received after 8:00 p.m. on

 November 3, 2020 was ever at the TCF Center. (Ex. 4, Thomas Aff., ¶¶ 19-20).

                   3. Allegations Regarding Ballot Duplication
       Plaintiffs allege that the ballot duplication process was not followed. As Mr.

 Thomas attested, ballots were duplicated according to Michigan law. Contrary to

 Plaintiffs’ assertion, Michigan election law does not require partisan challengers to

 be present when a ballot is duplicated; instead, when a ballot is duplicated as a result

 of a “false read,” the duplication is overseen by one Republican and one Democratic

 inspector coordinating together. That process was followed. (Thomas Aff., ¶ 31).

 And, again, partisan challengers were at the TCF Center during the entire process.

 As the Wayne County Circuit Court held in the Stoddard matter:



                                           11
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2826 Filed 12/02/20 Page 19 of 45




       An affidavit supplied by Lawrence Garcia, Corporation Counsel for the
       City of Detroit, indicated he was present throughout the time of the
       counting of absentee ballots at the TCF Center. Mr. Garcia indicated
       there were always Republican and Democratic inspectors there at the
       location. He also indicated he was unaware of any unresolved counting
       activity problems.

       By contrast, plaintiffs do not offer any affidavits or specific eyewitness
       evidence to substantiate their assertions. Plaintiffs merely assert in their
       verified complaint “Hundreds or thousands of ballots were duplicated
       solely by Democratic party inspectors and then counted.” Plaintiffs’
       allegation is mere speculation.

 (Ex. 10, Opinion and Order).

                   4. Allegations Regarding Ballots Supposedly Counted More
                      than Once
       Plaintiffs claim challengers observed ballots repeatedly run through tabulation

 machines, including “a stack of about fifty ballots being fed multiple times into a

 ballot scanner counting machine.” (FAC ¶ 94). This same claim was made by

 Melissa Carone, a contractor working for Dominion, who claimed that stacks of 50

 ballots were fed through tabulators as many as eight times. (Exh. 5 to FAC, ¶¶4-5).

 Whatever the challengers and Ms. Carone think they saw, ballots cannot be counted

 in that manner. If they were correct, hundreds of extra votes would show up in

 numerous precinct (or absent voter counting boards). This would obviously be

 caught very quickly on site. (Ex. 5, Thomas Supp. Aff). What the challengers and

 Ms. Carone claim they saw would also be caught by the Detroit Department of

 Elections and the County Canvassing Board during the canvassing which occurs



                                           12
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2827 Filed 12/02/20 Page 20 of 45




 after every election as a matter of law. (Id.). While precincts are often off by a few

 votes at the end of the process due to human error, the result of repeatedly scanning

 ballots would lead to precincts being off by hundreds or thousands of votes.

       Plaintiffs also note that challengers reported that “when a voter was not in the

 poll book, the election officials would enter a new record for that voter with a birth

 date of January 1, 1900.” (FAC ¶¶ 14, 85, 190 & 191). This claim is actually true,

 but not evidence of anything improper. As Christopher Thomas attested, and as was

 explained to Republican challengers on Wednesday, November 4, 2020, the Detroit

 counting boards were using the Secretary of State e-pollbook, comprised of a

 downloaded instance (i.e. snapshot) of the Qualified Voter File (“QVF”) as it existed

 late afternoon on Sunday, November 1. (Thomas Aff. ¶ 7, Ex. 4). Since the e-

 pollbook had not been specifically modified for the AVCB environment, procedural

 adjustments were required to record ballots. (Id. ¶ 15). Specifically, to add a voter in

 the e-pollbook (or “EPB”), the voter’s birthdate needs to be entered. (Id.). This is

 not a legal requirement, but essentially a quirk in the design of the software. (Id.). In

 a polling place, where e-pollbook is designed to work, provisional ballots are entered

 into the e-pollbook manually by inspectors. (Id.). The voter as part of the provisional

 ballot process completes a new voter registration application which contains a

 birthdate. (Id.). In that situation, at a polling place, the date of birth is a data point

 used to verify the voter. (Id.). Thus, the system includes a tab for birthdates. (Id.).



                                            13
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2828 Filed 12/02/20 Page 21 of 45




 At an AVCB, the inspectors do not have access to a voter’s date of birth; moreover,

 there is no need for that data point to be included, because the voter’s signature is

 the data point used for verification purposes. (Id.). Nevertheless, to process the vote,

 the e-pollbook requires the date of birth data field to be filled out. (Id.). Thus,

 inspectors were directed to enter the consistent date of birth of January 1, 1900. (Id.).

 The use of January 1, 1900 as a substitute for an actual date of birth is a standard

 practice by election clerks. (Id.). The Republican challengers who questioned the

 process were satisfied with the explanation and did not lodge (what would have been

 an obviously frivolous) challenge. (Id. ¶ 16). Nevertheless, that claim is raised

 repeatedly as evidence of “fraud” in this case and others.

                   5. Allegations Regarding Tabulating Machines

       Perhaps the most baseless of Plaintiffs’ allegations is a conspiracy theory

 about vote tabulators. Plaintiffs cite two instances of errors—one in Antrim County

 and one in Oakland County (Rochester Hills) to insinuate that the tabulating system

 used in many counties was flawed. The warped logic: because there was an isolated

 error in Antrim County which uses the same software as Wayne County, and an

 isolated error in Rochester Hills, which does not use the same software, the votes in

 Detroit must be thrown out.

       The Michigan Department of State released a statement titled “Isolated User

 Error in Antrim County Does Not Affect Election Results, Has no Impact on Other



                                            14
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2829 Filed 12/02/20 Page 22 of 45




 Counties or States,” explaining what happened in Antrim County. (Ex. 11). The

 statement explains that the “error in reporting unofficial results in Antrim County

 Michigan was the result of a user error that was quickly identified and corrected; did

 not affect the way ballots were actually tabulated; and would have been identified in

 the county canvass before official results were reported even if it had not been

 identified earlier.” (Id.). Essentially, the County installed an update on certain

 tabulators, but not others. (Id.). The tabulators worked correctly, but when they

 communicated back to the County, the discrepancy in the software versions led to a

 discrepancy in the reporting. (Id.). This was quickly discovered and would certainly

 have been uncovered in the post-election canvass. (Id.).

       The Republican clerk of Rochester County, Tina Barton, discredited the

 allegations of fraud in that City. Officials realized they had mistakenly counted votes

 from the city of Rochester Hills twice, according to the Michigan Department of

 State. Oakland County used software from a company called Hart InterCivic, not

 Dominion, though the software was not at fault. Ms. Barton stated in a video she

 posted online: “As a Republican, I am disturbed that this is intentionally being

 mischaracterized to undermine the election process …. This was an isolated mistake

 that was quickly rectified.”2



       2
              https://www.bridgemi.com/michigan-government/gop-calls-michigan-
 election-probe-officials-say-their-claims-are-weak.

                                           15
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2830 Filed 12/02/20 Page 23 of 45




           B. Plaintiffs’ “Expert” Analyses are Woefully Deficient

       Plaintiffs rely on “experts” to amplify their factual allegations and create their

 grand conspiracy. Essentially, the “experts” attempt to provide cover for the lie that

 there was somehow fraud in Detroit, accounting for hundreds of thousands of “extra”

 votes (even though there were slightly less votes in Detroit in 2020 than there were

 in 2016). Of course, to the extent those “experts” are relying on “facts” which are

 not true or are misinterpreting those facts, their analysis is of no value to this Court.

       Plaintiffs’ “experts” pepper their reports with speculation, innuendo and

 “facts” which are simply not true. Plaintiffs’ “expert” Russell James Ramsland Jr.,

 an unsuccessful Republican candidate for Congress in 2016, is particularly reckless

 with the facts. He extrapolates extraordinary vote discrepancies from the well-

 publicized Antrim County error in reporting early unofficial results. In doing so, he

 either intentionally ignores the Secretary of State’s report or simply does not do his

 homework. In his November 24, 2020 affidavit, appended as Exhibit 24 of the First

 Amended Complaint, he reports “In Michigan we have seen reports of 6,000 votes

 in Antrim County that were switched from Donald Trump to Joe Biden and were

 only discoverable through a hand counted manual recount.” (Ramsland Affidavit

 ¶10; emphasis added). With the slightest due diligence any actual expert would know




                                            16
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2831 Filed 12/02/20 Page 24 of 45




 that there were no hand recounts in Michigan as of that date.3 Equally troubling, the

 logical explanation by the Secretary of State, released more than two weeks before

 this affidavit was prepared and which is discussed in the Amended Complaint, is not

 even discussed. Presumably, this “expert” did not bother to inquire once he had a

 conspiracy theory to run with.

       Similarly, Mr. Ramsland, who is referenced 23 times in the Amended

 Complaint, explicitly relies upon the affidavit of Melissa Carone in support of his

 claim that “ballots can be run through again effectively duplicating them.”

 (Ramsland Affidavit; FAC Exh. 24 at ¶13). It is understandable that inexperienced

 challengers and Ms. Carone (who is a service contractor with no election experience)

 might not understand that there are safeguards in place to prevent double counting

 of ballots in this way, but that does not excuse Plaintiffs’ “experts,” who choose to

 rely on these false claims.

       Dr. Eric Quinnell (misspelled as Quinell throughout the Amended Complaint)

 offers a creative, but pointless, “expert” analysis, which can be summarized as

 follows: “it’s surprising that Joe Biden did so much better than Donald Trump in

 some places.” Dr. Quinnell posits that he should be able to predict what voters will



       3
         Plaintiffs, who include three nominees to be Trump electors, the Republican
 County Chair for Antrim County, the Republican County Chair of Oceana County
 and the Chair of the Wayne County Eleventh Congressional District, as well as their
 attorneys, should also know that there was no hand recount in Antrim County.

                                          17
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2832 Filed 12/02/20 Page 25 of 45




 do, and because they did not do what he expected he has encountered results that he

 calls “incredibly mathematically anomalous.” He compares results from 2016 and

 2020, and when President Trump does not keep all of his 2016 voters, Dr. Quinnell

 interprets that to mean that more than 100% of new voters voted for President-Elect

 Biden. While academically interesting and perhaps amusing for a cocktail party

 analysis, there is absolutely no legal significance to his “analysis.”

       William Briggs offers some charts and predictions, based upon surveys. But,

 again, not a shred of evidence of voter fraud is even purportedly found in his brief

 report. And, much of his “analysis” is based upon a telephone survey by Matt

 Braynard, in which Braynard tries to extrapolate the results of that survey to establish

 proof of voter fraud. Of course, no such survey could establish the legal elements of

 fraud. But, here, there is not even an attempt to make the process look scientific. We

 are not told about survey methods, the skills of the interviewers, or even Mr.

 Braynard’s expert credentials. Dr. Quinnell admits in his executive summary that “a

 team of unpaid citizen volunteer(s)” collaborated in a statistical analysis vote

 analysis. (FAC, Exh. 22) .

       Emblematic of Plaintiffs’ carelessness with the facts is another “expert” report

 that was so weak that after last week’s filing of the Complaint he was outed in public

 news media reports, apparently leading to his deletion from the Amended

 Complaint. Paragraph 18 of the original Complaint introduced “Expert Navid



                                           18
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2833 Filed 12/02/20 Page 26 of 45




 Kashaverez-Nia” and alleged that “[h]e concludes that hundreds of thousands of

 votes that were cast for President Trump in the 2020 general election were

 transferred to former Vice-President Biden.” Notably, the “expert” report relied on

 a finding that in “Edison County, MI, Vice President Biden received more than

 100% of the votes…” The fact that there is no Edison County in Michigan (or

 anywhere in the United States) was not only was missed by this “expert,” its

 inclusion in a nine page report was also was not noticed by any of the Plaintiffs or

 their counsel—that is, not until it became a public embarrassment when it was

 reported by the press.

          C. Allegations Regarding Dominion

       Plaintiffs, with either no experience with Michigan election law, or no interest

 in being candid with this Court, weave a fantastical tale about how a theoretical

 software weakness could upend Michigan’s election results. The fundamental

 problems with their analyses are: not a shred of evidence suggests a single vote was

 not counted in Michigan; and; any problem with vote counts could be addressed by

 a hand recount in this State that preserves the paper ballots that are scanned by the

 tabulating machines.

       So, even if everything in the Amended Complaint about the theoretical

 possibility that Dominion equipment could be compromised were true (it is not) the

 preservation of paper ballots would allow the vote count to be tested. Here, however,



                                          19
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2834 Filed 12/02/20 Page 27 of 45




 Plaintiffs and their counsel want to cast doubt upon the integrity of our elections, not

 correct any errors in the vote count. If the Trump campaign took these allegations

 seriously, they would have sought a recount. But, the time to demand a recount has

 passed, and nobody seriously thought that a recount would change a 154,000 vote

 win for President-Elect Joe Biden.

          The Plaintiffs’ claims regarding Dominion are so detached from reality that

 the Trump campaign and Rudy Giuliani have publicly distanced themselves from

 Plaintiffs’ counsel and have literally disavowed her involvement on their legal team.

 And, as noted above, Attorney General Bill Barr yesterday announced that neither

 the Department of Homeland Security nor the Department of Justice could find any

 evidence to support these wild allegations. Rather than respond point by point to

 these strange claims, the City attached a detailed, public response released by

 Dominion Voting Systems on November 26, 2020. (Ex. 12).

                                      ARGUMENT

    II.      Applicable Legal Standards

          A “complaint must contain sufficient factual matter, accepted as true, to ‘state

 a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Threadbare

 recitals of the elements of a cause of action, supported by mere conclusory




                                             20
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2835 Filed 12/02/20 Page 28 of 45




 statements, do not suffice.” Id. Claims that are “conceivable” or “possible,” but not

 plausible, fall short of the standard. Twombly at 570.

       In alleging fraud, a party must state with particularity the “circumstances

 constituting fraud.” Fed. R. Civ. P. 9(b). The complaint must “alert the defendants

 to the precise misconduct with which they are charged” to protect them “against

 spurious charges of immoral and fraudulent behavior.” Sanderson v. HCA-

 Healthcare Co., 447 F.3d 873, 877 (6th Cir. 2006) (internal quotations omitted). A

 complaint must “(1) specify the statements that the plaintiff contends were

 fraudulent, (2) identify the speaker, (3) state where and when the statements were

 made, and (4) explain why the statements were fraudulent.” Frank v. Dana Corp.,

 547 F.3d 564, 570 (6th Cir. 2008) (internal quotations omitted).

    III.   The Motion Should be Denied Because Plaintiffs Do Not Have
           Standing to Pursue this Lawsuit
     Article III of the United States Constitution restricts the jurisdiction of federal

 courts to actual “Cases” and “Controversies.” U.S. Const. art. III, § 2, cl. 1. “To

 satisfy this ‘case-or-controversy’ requirement, ‘a plaintiff must establish three

 elements: (1) an injury in fact that is concrete and particularized; (2) a connection

 between the injury and the conduct at issue—the injury must be fairly traceable to

 the defendant's action; and (3) [a] likelihood that the injury would be redressed by a

 favorable decision of the Court.’” Courtney v. Smith, 297 F.3d 455, 459 (6th Cir.

 2002), quoting Blachy v. Butcher, 221 F.3d 896, 909 (6th Cir.2000).


                                          21
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2836 Filed 12/02/20 Page 29 of 45




      The first requirement—that plaintiffs establish an “injury in fact”—limits

 justiciability to those cases involving a well-defined injury to the plaintiff, which

 allows the parties to develop the necessary facts and seek responsive remedies. As

 the Supreme Court has repeatedly instructed, “[t]he requirement of ‘actual injury

 redressable by the court’ . . . tends to assure that the legal questions presented to the

 court will be resolved, not in the rarified atmosphere of a debating society, but in a

 concrete factual context conducive to a realistic appreciation of the consequences of

 judicial action.” Valley Forge Christian Coll. v. Americans United for Separation of

 Church and State, Inc., 454 U.S. 464, 472 (1982) . To this end, the Supreme Court

 “repeatedly has rejected claims of standing predicated on the right, possessed by

 every citizen, to require that the Government be administered according to law.” Id.

 at 482–83. Moreover, the Court has “consistently held that a plaintiff raising only a

 generally available grievance about government—claiming only harm to his and

 every citizen's interest in proper application of the Constitution and laws, and

 seeking relief that no more directly and tangibly benefits him than it does the public

 at large—does not state an Article III case or controversy.” Lujan v. Defs. of Wildlife,

 504 U.S. 555, 573–74 (1992).

           A. Plaintiffs Do Not Have Standing to Pursue Claims Under the
              Electors and Election Clauses

       Count I of the Complaint purports to bring a claim under the Elections and

 Electors clause of the U.S. Constitution. But, the underlying “factual allegations”


                                            22
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2837 Filed 12/02/20 Page 30 of 45




 are the same “allegations” made throughout the Complaint: that Defendants

 supposedly failed to follow the Michigan Election Code, relating to election

 challengers and the processing and tabulation of ballots in Detroit. See, e.g., FAC ¶

 180. Plaintiffs do not allege that their ballots were not counted or that they were not

 allowed to vote. Plaintiffs’ claim is precisely the type of claim that is “predicated on

 the right, possessed by every citizen, to require that the Government be administered

 according to law” that is insufficient to confer standing. See, e.g., Valley Forge, 454

 U.S. at 472.

       Plaintiffs reliance on Carson v. Simon is misplaced. Brief at 8, citing Carson

 v. Simon, 978 F.3d 1051, 1057 (8th Cir. 2020). Carson is an outlier that erroneously

 conflated candidates for electors with candidates for office based on a quirk of

 Minnesota law. Id. Meanwhile, the Supreme Court has been clear that citizens do

 not have Article III standing under the clauses. See, e.g., Lance v. Coffman, 549 U.S.

 437, 442 (2007) (Holding plaintiffs did not have standing because the “only injury

 plaintiffs allege is that the law—specifically the Elections Clause—has not been

 followed. This injury is precisely the kind of undifferentiated, generalized grievance

 about the conduct of government that we have refused to countenance in the past.”).

 And, other courts have held that neither citizens, nor electors, nor candidates

 themselves have standing under the clause. See, e.g., Bognet v. Secretary

 Commonwealth of Pennsylvania, ---F3d.----, 2020 WL 668120 (3rd Cir., Nov. 13,



                                           23
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2838 Filed 12/02/20 Page 31 of 45




 2020); Hotze v. Hollins, No. 4:20-CV-03709, 2020 WL 6437668 at *2 (S.D. Tex.,

 Nov. 2, 2020); L. Lin Wood, Jr. v Raffensperger, No. 1:20-CV-04651-SDG, 2020

 WL 6817513, at *5 (N.D. Ga., Nov. 20, 2020).

       Additionally, these particular Plaintiffs do not have standing for the claims,

 because they are actually purporting to bring claims that, if they could be brought,

 could only be brought by the Michigan Legislature. Plaintiffs are effectively seeking

 to enforce “rights” of that body, not rights that are particular to themselves. See, e.g.,

 Bognet, 2020 WL 6686120, at *7 (concluding that the plaintiffs’ Elections and

 Electors Clause claims “belong, if they belong to anyone, only to the Pennsylvania

 General Assembly”) (citation omitted).

           B. Plaintiffs Do Not Have Standing to Pursue Their Equal Protection,
              Due Process or Michigan Electoral Law Theories

      The equal protection, due process and Michigan Election Law theories (Counts

 II – IV) also rely on the allegations relating to the processing and tabulation of votes

 in Detroit. See FAC ¶¶ 118-192, 206, 211, 213-228. Once again, Plaintiffs do not—

 and cannot—allege an actual, particularized injury in fact. They do not claim they

 were denied the right to vote; instead, they claim that the grant of the franchise to

 others, somehow infringed on their right to equal protection, due process and

 compliance with Michigan law. The apparent remedy for allowing the “wrong type

 of people” to vote, is to take away the vote from everyone. Setting aside just how

 absurd this theory is, it is clear that these Plaintiffs do not have standing to pursue it.


                                             24
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2839 Filed 12/02/20 Page 32 of 45




      Plaintiffs are alleging an “injury” identical to the injury supposedly incurred by

 every Michigan voter. Under Plaintiffs’ theory, the “effect” of an erroneously

 counted vote will proportionally impact every Michigan voter to the same

 mathematical degree. Because the approximately 5.5 million Michigan voters in the

 Presidential election suffer the identical incremental dilution, the alleged injury

 constitutes a quintessential generalized injury incapable of conferring standing.

 Federal courts have addressed this “novel” voter dilution claim, with each court

 finding the claim fails to constitute an injury in fact. See Paher v. Cegavske, 457 F.

 Supp. 3d 919, 926–27 (D. Nev. 2020); Martel v. Condos, No. 5:20-cv-131, –––

 F.Supp.3d ––––, 2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020); Am. Civil Rights

 Union v. Martinez-Rivera, 166 F. Supp. 3d 779, 789 (W.D. Tex. 2015).

       This is not to say that a claim under the label of “voter dilution” can never be

 brought in federal court; but such claims can only survive with facts starkly different

 from the case at bar. First, voter dilution claims may be appropriate in cases of racial

 gerrymandering, where the legislature impermissibly relied on race when drawing

 legislative districts. See, e.g., United States v. Hays, 515 U.S. 737, 744–45 (1995).

 Second, voter dilution claims may proceed in apportionment cases, where un-

 updated legislative districts disfavor voters in specific districts merely due to the

 voter’s geographic location. See, e.g., Reynolds v. Sims, 377 U.S. 533 (1964).

 Neither theory provides any support for Plaintiffs’ claims. The injury in the colorable



                                           25
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2840 Filed 12/02/20 Page 33 of 45




 dilution claims is particularized to a specific group. In contrast to the specific class

 of minority voters in a racially gerrymandered district, or voters living in a growing

 but un-reapportioned district, the supposed dilution here is shared in proportion by

 every single Michigan voter. In alleging a generalized injury rather than an actual

 and particularized injury in fact, Plaintiffs lack standing.

    IV.    This Motion Should be Denied Because this Case Should be Dismissed
           Under Abstention Principles

           A. This Court Should Abstain Under the Inter-Related Colorado
              River, Pullman and Burford Doctrines

       The Colorado River doctrine counsels deference to parallel state court

 proceedings. Colorado River Water Conservation District v. United States, 424 U.S.

 800 (1976).. The related Pullman abstention doctrine “is built upon the traditional

 avoidance of unnecessary constitutional decisions and the sovereign respect due to

 state courts.” Gottfried v. Med. Planning Servs., Inc., 142 F.3d 326, 331 (6th Cir.

 1998) (citing Railroad Commission of Texas v. Pullman Co., 312 U.S. 496, 500–01

 (194)1). Abstention is appropriate “when the state-law questions have concerned

 matters peculiarly within the province of the local courts, we have inclined toward

 abstention.” Harris Cty. Comm'rs Court v. Moore, 420 U.S. 77, 83–84 (1975).

 Indeed, “[w]here there is an action pending in state court that will likely resolve the

 state-law questions underlying the federal claim, [the Supreme Court has] regularly

 ordered abstention.” Id. at 84 (1975).



                                            26
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2841 Filed 12/02/20 Page 34 of 45




       While there is much extraneous noise in the Complaint, it is clear from the

 actual legal Counts that virtually all of the “factual” assertions actually relevant to

 the Counts relate to the processing and tabulation of ballots in the City of Detroit,

 and, primarily the processing and tabulation of absentee ballots at the TCF Center.

 See, e.g., FAC ¶¶ 180-192, 206, 211, 213-228. The integrity of the process in Detroit

 has already been litigated in state court in active lawsuits (all of which denied any

 injunctive or declaratory relief based on the specious claims). The “facts” identified

 in the Counts—which are the only “facts” actually offered in support of the relief in

 the Counts—are claims that election officials: did not allow Republican challengers

 to observe the counting and processing of ballots; discriminated against Republican

 challengers; added “batches” of ballots; added voters to the Qualified Voter File;

 changed dates on ballots; altered votes on ballots; double counted ballots; violated

 ballot security; accepted “unsecured” ballots; counted ineligible ballots; and, failed

 to check ballot signatures. Each and every one of those allegations is false. But, the

 one thing they all have in common is that they are based entirely on the claims raised

 in cases in Michigan state courts. In fact, each and every one of those allegations is

 based on the allegations and “evidence” submitted in the Costantino matter.4



       4
         The other allegations in the Complaint are essentially offered to provide
 “support” for the central theory that there was somehow widespread fraud in Detroit
 that resulted in President Elect Biden receiving 154,000 more votes than Donald
 Trump in the State.

                                           27
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2842 Filed 12/02/20 Page 35 of 45




       All of Plaintiffs’ claims (frivolous as they may be) are being litigated in State

 Court. The fact that the Plaintiffs here may, incredibly enough, be making even more

 frivolous allegations than the litigants in Costantino does not change the fact that the

 same underlying issue—the integrity of the process employed in Detroit—is already

 in suit. The Wayne County Circuit Court has already decided that the claims were

 frivolous and not worth of injunctive relief. The Michigan Court of Appeals and the

 Michigan Supreme Court reviewed the trial court’s decision on an expedited basis

 and did not disagree. The claims remain before Judge Kenny, which is the proper

 court to see them through to their inevitable dismissal with prejudice.5

       Abstention is also warranted under Burford abstention doctrine, which

 “requires a federal court to abstain from jurisdiction where to assume jurisdiction

 would ‘be disruptive of state efforts to establish a coherent policy with respect to a

 matter of substantial public concern.’” Adrian Energy Assocs. v. Michigan Pub.

 Serv. Comm'n, 481 F.3d 414, 423 (6th Cir. 2007) (referencing Burford v. Sun Oil


       5
          The claims were also brought in Donald J. Trump for President, Inc. v.
 Benson, Mich. Court of Claims Case No. 20-000225-MZ (filed Nov. 4, 2020) and
 Stoddard v. City Election Commission of the City of Detroit, Wayne County Circuit
 Court Case No. 20-014604-CZ (filed Nov. 5, 2020) Various pre-election lawsuits
 filed in Michigan made somewhat related claims against the Secretary of State:
 Cooper-Keel v. Benson, Mich. Court of Claims Case No. 20-000091-MM (filed May
 20, 2020); Black v. Benson, Mich. Court of Claims Case No. 20-000096-MZ (filed
 May 26, 2020); Davis v Benson, Mich. Court of Claims Case No. 20-000099-MM
 (filed May 28, 2020); Election Integrity Fund v. Benson, Mich. Court of Claims Case
 No. 20-000169-MM; Ryan v. Benson, Mich. Court of Claims Case No. 20-000198-
 MZ (filed Oct. 5, 2020).

                                           28
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2843 Filed 12/02/20 Page 36 of 45




 Co., 319 U.S. 315 (1943). The doctrine applies where the lawsuit could result in a

 “potential disruption of a state administrative scheme.” Id., 481 F.3d at 423. Here,

 the relief Plaintiffs seek would lead to an unprecedented disruption of Michigan

 election law.

           B. Deference to State Courts is Warranted Pursuant to the Electoral
              Count Act of 1877

      Additionally, due to the autonomy federal courts provide state courts in

 resolving election disputes, abstention is particularly appropriate in the instant case.

 Id. The importance of allowing state courts the initial opportunity to settle disputes

 concerning the Presidential election is reflected in the Electoral Count Act of 1877.

 Section 5 of the Electoral Count Act applies if the state has provided, “by laws

 enacted prior to the day fixed for the appointment of the electors”—that is, through

 laws enacted before Election Day—for its “final determination” of any “controversy

 or contest” by “judicial or other methods or procedures,” and such “determination”

 has been made “at least six days before the time fixed for the meeting of electors.”

 3 U.S.C. § 5 (emphasis added). This safe harbor provision states that if the

 determination is made “pursuant to such law” existing before Election Day, then that

 determination “shall be conclusive, and shall govern in the counting of the electoral

 votes . . . so far as the ascertainment of the electors appointed by such State is

 concerned.” Id. Thus, in recognizing the important role state courts play in the




                                           29
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2844 Filed 12/02/20 Page 37 of 45




 resolution of election disputes under state law, this court should abstain from hearing

 this case. See Harrison, 360 U.S. at 177.6

    V.       Plaintiffs’ Motion Must be Denied Pursuant to the Doctrine of Laches

         “Laches arises from an extended failure to exercise a right to the detriment of

 another party.” Ottawa Tribe of Oklahoma v. Logan, 577 F.3d 634, 639 n. 6 (6th Cir.

 2009). The elements of the claim are: “(1) lack of diligence by the party against

 whom the defense is asserted, here the plaintiffs, and (2) prejudice to the party

 asserting the defense.” Chirco v. Crosswinds Communities, Inc., 474 F.3d 227, 231

 (6th Cir.2007) (citation omitted)).

         All of Plaintiffs’ claims arise from allegations relating to supposed events

 which occurred well-before the election (including years before the election) or on

 the 3rd and 4th of November. If Plaintiffs had legitimate claims regarding Dominion,

 they could have brought those claims years ago. If Plaintiffs had legitimate claims

 relating to the processing and tabulation of ballots in Detroit, they could have

 brought the claims at the time. Instead of bringing the claims when they were timely

 (albeit still frivolous), they issued press releases and fundraised. Plaintiffs chose to

 wait until after the election had been certified. The claims cannot proceed.




         6
          The claims are also barred under estoppel doctrines, including the
 prohibition against collateral attacks. The claims have been tested and rejected.

                                            30
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2845 Filed 12/02/20 Page 38 of 45




    VI.    Plaintiffs Cannot be Entitled to Injunctive Relief

           A. Applicable Law

       When evaluating a request for injunctive relief, a court “must consider four

 factors: ‘(1) whether the movant has a strong likelihood of success on the merits: (2)

 whether the movant would suffer irreparable injury without the injunction: (3)

 whether issuance of the injunction would cause substantial harm to others: and (4)

 whether the public interest would be served by issuance of the injunction.’” Waskul

 v. Washtenaw Cty. Cmty. Mental Health, 221 F. Supp. 3d 913, 917 (E.D. Mich.

 2016) (citing Bonnell v. Lorenzo, 241 F.3d 800, 809 (6th Cir. 2001)).

       While no single factor is controlling, “if ‘there is simply no likelihood of

 success on the merits,’ that is usually ‘fatal.’” Waskul at 917 (citing Gonzales v. Nat'l

 Bd. of Med. Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000)).

           B. There is Virtually no Likelihood of Plaintiffs’ Prevailing on the
              Merits

       Plaintiffs cannot prevail for all the reasons stated above and because their

 claims are demonstrably false and are not fit for inclusion in a document filed with

 a court. Plaintiffs also cannot prevail because their legal theories are untenable. As

 discussed above, Plaintiffs equal protection, due process, and state law claims are

 predicated on their “voter dilution” theories. Equal protection voter dilution claims

 exist only in a narrow set of circumstances. See, e.g., Reynolds, 377 U.S. at 568

 (“Simply stated, an individual’s right to vote for state legislators is unconstitutionally


                                            31
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2846 Filed 12/02/20 Page 39 of 45




 impaired when its weight is in a substantial fashion diluted when compared with

 votes of citizens living in other parts of the State.”). In those unique cases, the

 plaintiffs can allege disparate treatment from similarly situated voters. See, e.g., id.

 at 537 (Plaintiffs alleging devalued voting power when compared to similarly

 situated voters in other parts of the state).

       In contrast, the gravamen of Plaintiffs’ claim—that Michigan voters will have

 the value of their votes diluted—falls far wide of the mark. Plaintiffs allege breaches

 of the Michigan Election Code due to a lack of access provided to poll watchers, as

 well as a number of often hyper-localized violations of the Michigan Election Code.

 However, even if Plaintiffs successfully showed an impermissible lack of

 meaningful access for poll watchers, such a showing is plainly insufficient to prove

 fraudulent votes were actually counted. And with regard to the allegations of

 localized Election Code violations, the fundamental principle currently at play is that

 “[t]he Constitution is not an election fraud statute.” Minn. Voters All. v. Ritchie, 720

 F.3d 1029, 1031 (8th Cir. 2013), quoting Bodine v. Elkhart Cnty. Election Bd., 788

 F.2d 1270, 1271 (7th Cir. 1986). No case supports the notion that the Equal

 Protection Clause of the U.S. Constitution can be turned into the weapon of

 oppression sought by Plaintiffs.

       The Michigan law claims fair no better. Plaintiffs allege violations of M.C.L.

 §§ 168.730, 168.733, 168.764a, 168.765a and 168.765.5 (all supposedly at the TCF



                                             32
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2847 Filed 12/02/20 Page 40 of 45




 Center) but for each claim either don’t understand the statute or rely on facts that

 have been rejected by Michigan courts, especially the Circuit Court, Court of

 Appeals and Supreme Court in Costantino.

       M.C.L. §§ 168.730 and 168.733 relate to allowing partisan challengers to

 observe the process. As the Costantino court concluded, the truth of the matter is

 that Republican challengers were always in the TCF Center, and, as long as they

 were not yelling and causing disruptions (including by chanting “stop the vote”),

 they were allowed to observe the process in full compliance with the law. Even if

 the allegations were true, they could not possibly entitle Plaintiffs to any post-

 election remedy. The “remedy” is in the statute itself, and unsurprisingly, does not

 include disenfranchisement of all voters.

       M.C.L. § 168.765(5) relates to a deadline to post certain information relating

 to absentee ballots. Tellingly, as has been the case each time plaintiffs filed

 Complaints derived from the same allegations, the allegation is made “upon

 information and belief.” FAC ¶ 221. No plaintiff has ever presented an iota of

 evidence, let alone a claim not made “upon information and belief” about this issue.

       M.C.L. § 168.764a provides that ballots received after 8:00 p.m. on election

 day cannot be counted. This allegation is also based “upon information and belief.”

 FAC ¶ 224. Obviously, an “information and belief” allegation is woefully deficient

 to obtain any relief, let alone the extraordinary relief Plaintiffs’ seek.



                                             33
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2848 Filed 12/02/20 Page 41 of 45




       MCL § 168.765a provides for ballots to be duplicated under the supervision

 of inspectors (i.e. paid workers) from both major parties. Plaintiffs’ claim is based

 on their conflation of the role of ballot inspectors and ballot challengers. Plaintiffs’

 false claim about Republicans being excluded from the TCF Center, relates to

 challengers, not inspectors. There was a short period of time when excess overflow

 challengers of all parties were not able to enter the TCF Center until a challenger of

 their party left, but there was never a time when inspectors were disallowed.

       In any event, Plaintiffs bring “novel” claims ostensibly available to every

 Michigan voter in the event any voting error resulting in an erroneously counted vote

 is detected. Their supposed remedy—the rejection of hundreds of thousands, if not

 millions, of votes. No such legal theory exists. As a district court recently held in

 one of the Trump election lawsuits brought in Pennsylvania, “[t]his Court has been

 unable to find any case in which a plaintiff has sought such a drastic remedy in the

 contest of an election, in terms of the sheer volume of votes asked to be invalidated.”

 Donald J. Trump for President, Inc. v. Boockvar, No. 4:20-CV-02078, 2020 WL

 6821992, at *1 (M.D. Pa. Nov. 21, 2020), aff'd sub nom. Donald J. Trump for

 President, Inc. v. Pennsylvania, No. 20-3371, 2020 WL 7012522 (3d Cir. Nov. 27,

 2020).




                                           34
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2849 Filed 12/02/20 Page 42 of 45




              C. Plaintiffs Would Suffer No Harm if an Injunction Does Not Enter

       Plaintiffs cannot show how an injunction would protect them from irreparable

 injury. The election is over. President-Elect Biden carried the State by 154,000 votes.

 The results have been certified. The supposed injuries claimed by Plaintiffs, a harm

 to their voting rights, would not be avoided by the injunction they seek; they would

 be exacerbated.

              D. Issuance of an Injunction Would Harm the City and the Public in
                 an Almost Unimaginable Manner

       In contrast, the City and the public at large would be severely harmed by the

 requested relief. The City is tasked with managing elections for all candidates, not

 just for the candidates for President. The proposed injunction would put an abrupt

 stop to the orderly process of this election and undo the timely certification of all

 elections.

       As aptly stated by the Third Circuit, “tossing out millions of mail-in ballots

 would be drastic and unprecedented, disenfranchising a huge swath of the electorate

 and upsetting all down-ballot races too.” Donald J. Trump for President, Inc. v.

 Pennsylvania, No. 20-3371, 2020 WL 7012522, at *1 (3d Cir. Nov. 27, 2020).

 “Democracy depends on counting all lawful votes promptly and finally, not setting

 them aside without weighty proof. The public must have confidence that our

 Government honors and respects their votes.” Id. at *9. The “public interest strongly




                                           35
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2850 Filed 12/02/20 Page 43 of 45




 favors finality, counting every lawful voter's vote, and not disenfranchising millions

 of … voters who voted by mail.” Id.

       The preservation of our democracy requires zealous protection against threats

 external and internal. Plaintiffs would inflict generational damage in their naked

 pursuit of power. Their request must be denied.

                                   CONCLUSION

       WHEREFORE, for the foregoing reasons, the City of Detroit respectfully

 requests that this Court enter an Order: (1) denying Plaintiffs’ Motion, (2)

 compelling Plaintiffs to publicly file unredacted versions of all affidavits previously

 submitted with redactions, and (2) requiring Plaintiffs to pay all costs and fees

 incurred by all Defendants and Intervenor-Defendants.

  December 2, 2020                       Respectfully submitted,

                                         FINK BRESSACK

                                         By: /s/ David H. Fink
                                         David H. Fink (P28235)
                                         Darryl Bressack (P67820)
                                         Attorneys for City of Detroit
                                         38500 Woodward Ave., Ste. 350
                                         Bloomfield Hills, MI 48304
                                         Tel: (248) 971-2500
                                         dfink@finkbressack.com
                                         dbressack@finkbressack.com

                                         CITY OF DETROIT
                                         LAW DEPARTMENT
                                         Lawrence T. Garcia (P54890)
                                         Charles N. Raimi (P29746)


                                           36
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2851 Filed 12/02/20 Page 44 of 45




                                    James D. Noseda (P52563)
                                    Attorneys for City of Detroit
                                    2 Woodward Ave., 5th Floor
                                    Detroit, MI 48226
                                    Tel: (313) 237-5037
                                    garcial@detroitmi.goc
                                    raimic@detroitmi.gov
                                    nosej@detroitmi.gov




                                      37
Case 2:20-cv-13134-LVP-RSW ECF No. 39, PageID.2852 Filed 12/02/20 Page 45 of 45




                           CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 2, 2020, I electronically filed the

 foregoing document with the Clerk of the Court using the ECF system, which will

 send notification of such filing to all attorneys of record registered for electronic

 filing.

                                               FINK BRESSACK

                                        By:    /s/ John L. Mack
                                               John L. Mack (P80710)
                                               38500 Woodward Ave., Ste. 350
                                               Bloomfield Hills, MI 48304
                                               Tel.: (248) 971-2500
                                               jmack@finkbressack.com




                                          38
Case 2:20-cv-13134-LVP-RSW ECF No. 39-1, PageID.2853 Filed 12/02/20 Page 1 of 1




                              INDEX OF EXHIBITS
    1. Donald J. Trump for President Inc. v. Benson, Mich. Court of Claims Case
       No. 20-000225-MZ, Opinion and Order (Nov. 5, 2020)

    2. Costantino v. Detroit, Mich COA Case No. 355443, Order (Nov 16, 2020)

    3. Costantino v Detroit, No. 162245, 2020 WL 6882586 (Mich, Nov 23, 2020)

    4. Affidavit of Chris Thomas

    5. Supplemental Affidavit of Chris Thomas

    6. Affidavit of Lawrence Garcia

    7. Court of Claims Opinion and Order

    8. Affidavit of Daniel Baxter

    9. Opinion and Order, Costantino

    10. Opinion and Order, Stoddard

    11. SOS Statement Antrim County

    12. Dominion Press Release
Case 2:20-cv-13134-LVP-RSW ECF No. 39-2, PageID.2854 Filed 12/02/20 Page 1 of 7




                   EXHIBIT 1
Case 2:20-cv-13134-LVP-RSW ECF No. 39-2, PageID.2855 Filed 12/02/20 Page 2 of 7




                                  STATE OF MICHIGAN

                                    COURT OF CLAIMS



  DONALD J. TRUMP FOR PRESIDENT, INC.
  and ERIC OSTEGREN,                                     OPINION AND ORDER

                 Plaintiffs,

  v                                                      Case No. 20-000225-MZ

  JOCELYN BENSON, in her official capacity as            Hon. Cynthia Diane Stephens
  Secretary of State,

              Defendants.
  ___________________________/




        Pending before the Court are two motions. The first is plaintiffs’ November 4, 2020

 emergency motion for declaratory relief under MCR 2.605(D). For the reasons stated on the record

 and incorporated herein, the motion is DENIED. Also pending before the Court is the motion to

 intervene as a plaintiff filed by the Democratic National Committee. Because the relief requested

 by plaintiffs in this case will not issue, the Court DENIES as moot the motion to intervene.


        According to the allegations in plaintiffs’ complaint, plaintiff Eric Ostegren is a

 credentialed election challenger under MCL 168.730. Paragraph 2 of the complaint alleges that

 plaintiff Ostegren was “excluded from the counting board during the absent voter ballot review

 process.” The complaint does not specify when, where, or by whom plaintiff was excluded. Nor

 does the complaint provide any details about why the alleged exclusion occurred.




                                                -1-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-2, PageID.2856 Filed 12/02/20 Page 3 of 7




        The complaint contains allegations concerning absent voter ballot drop-boxes. Plaintiffs

 allege that state law requires that ballot containers must be monitored by video surveillance.

 Plaintiff contends that election challengers must be given an opportunity to observe video of ballot

 drop-boxes with referencing the provision(s) of the statute that purportedly grant such access, .

 See MCL 168.761d(4)(c).


        Plaintiffs’ emergency motion asks the Court to order all counting and processing of

 absentee ballots to cease until an “election inspector” from each political party is allowed to be

 present at every absent voter counting board, and asks that this court require the Secretary of State

 to order the immediate segregation of all ballots that are not being inspected and monitored as

 required by law. Plaintiffs argue that the Secretary of State’s failure to act has undermined the

 rights of all Michigan voters. While the advocate at oral argument posited the prayer for relief as

 one to order “meaningful access” to the ballot tabulation process, plaintiffs have asked the Court

 to enter a preliminary injunction to enjoin the counting of ballots. A party requesting this

 “extraordinary and drastic use of judicial power” must convince the Court of the necessity of the

 relief based on the following factors:


        (1) the likelihood that the party seeking the injunction will prevail on the merits,
        (2) the danger that the party seeking the injunction will suffer irreparable harm if
        the injunction is not issued, (3) the risk that the party seeking the injunction would
        be harmed more by the absence of an injunction than the opposing party would be
        by the granting of the relief, and (4) the harm to the public interest if the injunction
        is issued. [Davis v Detroit Fin Review Team, 296 Mich App 568, 613; 821 NW2d
        896 (2012).]

        As stated on the record at the November 5, 2020 hearing, plaintiffs are not entitled to the

 extraordinary form of emergency relief they have requested.


              I.    SUBSTANTIAL LIKELIHOOD OF SUCCESS ON THE MERITS


                                                  -2-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-2, PageID.2857 Filed 12/02/20 Page 4 of 7




                                        A. OSTEGREN CLAIM

          Plaintiff Ostegren avers that he was removed from an absent voter counting board. It is

 true that the Secretary of State has general supervisory control over the conduct of elections. See

 MCL 168.21; MCL 168.31. However, the day-to-day operation of an absent voter counting board

 is controlled by the pertinent city or township clerk. See MCL 168.764d. The complaint does not

 allege that the Secretary of State was a party to or had knowledge of, the alleged exclusion of

 plaintiff Ostegren from the unnamed absent voter counting board. Moreover, the Court notes that

 recent guidance from the Secretary of State, as was detailed in matter before this Court in Carra

 et al v Benson et al, Docket No. 20-000211-MZ, expressly advised local election officials to admit

 credentialed election challengers, provided that the challengers adhered to face-covering and

 social-distancing requirements. Thus, allegations regarding the purported conduct of an unknown

 local election official do not lend themselves to the issuance of a remedy against the Secretary of

 State.


                                      B. CONNARN AFFIDAVIT

          Plaintiffs have submitted what they refer to as “supplemental evidence” in support of their

 request for relief. The evidence consists of: (1) an affidavit from Jessica Connarn, a designated

 poll watcher; and (2) a photograph of a handwritten yellow sticky note. In her affidavit, Connarn

 avers that, when she was working as a poll watcher, she was contacted by an unnamed poll worker

 who was allegedly “being told by other hired poll workers at her table to change the date the ballot

 was received when entering ballots into the computer.” She avers that this unnamed poll worker

 later handed her a sticky note that says “entered receive date as 11/2/20 on 11/4/20.” Plaintiffs

 contend that this documentary evidence confirms that some unnamed persons engaged in




                                                  -3-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-2, PageID.2858 Filed 12/02/20 Page 5 of 7




 fraudulent activity in order to count invalid absent voter ballots that were received after election

 day.


        This “supplemental evidence” is inadmissible as hearsay. The assertion that Connarn was

 informed by an unknown individual what “other hired poll workers at her table” had been told is

 inadmissible hearsay within hearsay, and plaintiffs have provided no hearsay exception for either

 level of hearsay that would warrant consideration of the evidence. See MRE 801(c). The note—

 which is vague and equivocal—is likewise hearsay. And again, plaintiffs have not presented an

 argument as to why the Court could consider the same, given the general prohibitions against

 hearsay evidence. See Ykimoff v Foote Mem Hosp, 285 Mich App 80, 105; 776 NW2d 114 (2009).

 Moreover, even overlooking the evidentiary issues, the Court notes that there are still no

 allegations implicating the Secretary of State’s general supervisory control over the conduct of

 elections. Rather, any alleged action would have been taken by some unknown individual at a

 polling location.


                                      C. BALLOT BOX VIDEOS

    It should be noted at the outset that the statute providing for video surveillance of drop boxes

 only applies to those boxes that were installed after October 1, 2020. See MCL 168.761d(2).

 There is no evidence in the record whether there are any boxes subject to this requirement, how

 many there are, or where they are. The plaintiffs have not cited any statutory authority that requires

 any video to be subject to review by election challengers. They have not presented this Court with

 any statute making the Secretary of State responsible for maintaining a database of such boxes.

 The clear language of the statute directs that “[t]he city or township clerk must use video

 monitoring of that drop box to ensure effective monitoring of that drop box.” MCL 168.761d(4)(c)

 Additionally, plaintiffs have not directed the Court’s attention to any authority directing the

                                                  -4-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-2, PageID.2859 Filed 12/02/20 Page 6 of 7




 Secretary of State to segregate the ballots that come from such drop-boxes, thereby undermining

 plaintiffs’ request to have such ballots segregated from other ballots, and rendering it impossible

 for the Court to grant the requested relief against this defendant. Not only can the relief requested

 not issue against the Secretary of State, who is the only named defendant in this action, but the

 factual record does not support the relief requested. As a result, plaintiffs are unable to show a

 likelihood of success on the merits.


                                          II.   MOOTNESS

        Moreover, even if the requested relief could issue against the Secretary of State, the Court

 notes that the complaint and emergency motion were not filed until approximately 4:00 p.m. on

 November 4, 2020—despite being announced to various media outlets much earlier in the day. By

 the time this action was filed, the votes had largely been counted, and the counting is now

 complete.   Accordingly, and even assuming the requested relief were available against the

 Secretary of State—and overlooking the problems with the factual and evidentiary record noted

 above—the matter is now moot, as it is impossible to issue the requested relief. See Gleason v

 Kincaid, 323 Mich App 308, 314; 917 NW2d 685 (2018)


        IT IS HEREBY ORDERED that plaintiff’s November 4, 2020 emergency motion for

 declaratory judgment is DENIED.


        IT IS HEREBY FURTHER ORDERED that proposed intervenor’s motion to intervene is

 DENIED as MOOT.


        This is not a final order and it does not resolve the last pending claim or close the case.




                                                  -5-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-2, PageID.2860 Filed 12/02/20 Page 7 of 7




 November 6, 2020                           ____________________________________
                                            Cynthia Diane Stephens
                                            Judge, Court of Claims




                                      -6-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-3, PageID.2861 Filed 12/02/20 Page 1 of 2




                   EXHIBIT 2
  Case 2:20-cv-13134-LVP-RSW ECF No. 39-3, PageID.2862 Filed 12/02/20 Page 2 of 2




                             Court of Appeals, State of Michigan

                                             ORDER
                                                                           Michael J. Riordan
 Cheryl A Costantino v City of Detroit                                      Presiding Judge

 Docket No.    355443                                                      Cynthia Diane Stephens

 LC No.        20-014780-AW                                                Anica Letica
                                                                            Judges


              The motion for immediate consideration is GRANTED.

                The motion for peremptory reversal pursuant to MCR 7.211(C)(4) is DENIED for failure
to persuade the Court of the existence of manifest error requiring reversal and warranting peremptory
relief without argument or formal submission.

              The application for leave to appeal is DENIED.




                                                         _______________________________
                                                        ___ ______________________________
                                                          Presiding Judge
                                                                    Judg
                                                                      ddgge




                                November 16, 2020
Case 2:20-cv-13134-LVP-RSW ECF No. 39-4, PageID.2863 Filed 12/02/20 Page 1 of 8




                   EXHIBIT 3
 Case 2:20-cv-13134-LVP-RSW ECF No. 39-4, PageID.2864 Filed 12/02/20 Page 2 of 8


Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  November 23, 2020                                                                      Bridget M. McCormack,
                                                                                                       Chief Justice

  162245 & (27)(38)(39)                                                                       David F. Viviano,
                                                                                              Chief Justice Pro Tem

                                                                                            Stephen J. Markman
                                                                                                 Brian K. Zahra
  CHERYL A. COSTANTINO and EDWARD P.                                                       Richard H. Bernstein
  McCALL, JR.,                                                                             Elizabeth T. Clement
            Plaintiffs-Appellants,                                                         Megan K. Cavanagh,
                                                                                                            Justices

  v                                                            SC: 162245
                                                               COA: 355443
                                                               Wayne CC: 20-014780-AW
  CITY OF DETROIT, DETROIT ELECTION
  COMMISSION, DETROIT CITY CLERK,
  WAYNE COUNTY CLERK, and WAYNE
  COUNTY BOARD OF CANVASSERS,
            Defendants-Appellees,
  and
  MICHIGAN DEMOCRATIC PARTY,
           Intervening Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and the motion to
  file supplemental response are GRANTED. The application for leave to appeal the
  November 16, 2020 order of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the question presented should be reviewed by this
  Court.

         ZAHRA, J. (concurring).

         Plaintiffs ask this Court to “enjoin the Wayne County Canvassers certification of
  the November 2020 election prior to their meeting [on] November 17, 2020 at 3:00 p.m.”
  on the basis that “the audit [requested by plaintiffs pursuant to Const 1963, art 2,
  § 4(1)(h)] needs to occur prior to the election results being certified by the Wayne County
  Board of Canvassers.” Plaintiffs contend that if “the results of the November 2020
  election [are] certified . . . Plaintiffs will lose their right to audit its results, thereby losing
  the rights guaranteed under the Michigan Constitution.” However, plaintiffs cite no
  support, and I have found none, for their proposition that an audit under Const 1963, art
Case 2:20-cv-13134-LVP-RSW ECF No. 39-4, PageID.2865 Filed 12/02/20 Page 3 of 8

                                                                                            2

 2, § 4(1)(h)—which provides “[e]very citizen of the United States who is an elector
 qualified to vote in Michigan . . . [t]he right to have the results of statewide elections
 audited, in such a manner as prescribed by law, to ensure the accuracy and integrity of
 elections”—must precede the certification of election results. Indeed, the plain language
 of Const 1963, art 2, § 4(1)(h) does not require an audit to precede the certification of
 election results. To the contrary, certified results would seem to be a prerequisite for
 such an audit. For how can there be “[t]he right to have the results of statewide elections
 audited” absent any results, and, further, what would be properly and meaningfully
 audited other than final, and presumably certified, results? See also Hanlin v Saugatuck
 Twp, 299 Mich App 233, 240-241 (2013) (allowing for a quo warranto action to be
 brought by a citizen within 30 days of an election in which it appears that a material fraud
 or error has been committed), citing Barrow v Detroit Mayor, 290 Mich App 530 (2010);
 MCL 168.31a (which sets forth election-audit requirements and does not require an audit
 to take place before election results are certified); MCL 168.861 (“For fraudulent or
 illegal voting, or tampering with the ballots or ballot boxes before a recount by the board
 of county canvassers, the remedy by quo warranto shall remain in full force, together
 with any other remedies now existing.”).

        Even so, while plaintiffs are not precluded from seeking a future “results audit”
 under Const 1963, art 2, § 4(1)(h), the certification of the election results in Wayne
 County has rendered the instant case moot to the extent that plaintiffs ask this Court to
 enjoin that certification; there is no longer anything to enjoin. While it is noteworthy that
 two members of the board later sought to rescind their votes for certification, see
 LeBlanc, GOP Canvassers Try to Rescind Votes to Certify Wayne County Election,
 Detroit                News                 (November               19,                2020)
 <https://www.detroitnews.com/story/news/local/michigan/2020/11/19/gop-canvassers-
 attempt-rescind-votes-certify-wayne-county-vote/3775246001/> (accessed November 23,
 2020) [https://perma.cc/2SS2-Y29V], plaintiffs have nonetheless provided no support,
 and I have found none, for their proposition that this effects a “decertification” of the
 county’s election results, so it seems they presently remain certified. Cf. Makowski v
 Governor, 495 Mich 465, 487 (2014) (holding that the Governor has the power to grant a
 commutation, but does not have the power to revoke a commutation). Thus, I am
 inclined to conclude that the certification of the election by the Wayne County board has
 rendered the instant case moot—but only as to plaintiffs’ request for injunctive relief.

        Nothing said is to diminish the troubling and serious allegations of fraud and
 irregularities asserted by the affiants offered by plaintiffs, among whom is Ruth Johnson,
 Michigan’s immediate past Secretary of State, who testified that, given the “very
 concerning” “allegations and issues raised by Plaintiffs,” she “believe[s] that it would be
 proper for an independent audit to be conducted as soon as possible to ensure the
 accuracy and integrity of th[e] election.” Plaintiffs’ affidavits present evidence to
 substantiate their allegations, which include claims of ballots being counted from voters
 whose names are not contained in the appropriate poll books, instructions being given to
Case 2:20-cv-13134-LVP-RSW ECF No. 39-4, PageID.2866 Filed 12/02/20 Page 4 of 8

                                                                                             3

 disobey election laws and regulations, the questionable appearance of unsecured batches
 of absentee ballots after the deadline for receiving ballots, discriminatory conduct during
 the counting and observation process, and other violations of the law. Plaintiffs, in my
 judgment, have raised important constitutional issues regarding the precise scope of
 Const 1963, art 2, § 4(1)(h)—a provision of striking breadth added to our Michigan
 Constitution just two years ago through the exercise of direct democracy and the
 constitutional initiative process—and its interplay with MCL 168.31a and other election
 laws. Moreover, the current Secretary of State has indicated that her agency will conduct
 a postelection performance audit in Wayne County. See Egan, Secretary of State: Post-
 Election “Performance Audit” Planned in Wayne County, Detroit Free Press (November
 19, 2020) <https://www.freep.com/story/news/politics/elections/2020/11/19/benson-post-
 election-performance-audit-wayne/3779269001/> (accessed November 23, 2020)
 [https://perma.cc/WS95-XBPG]. This development would seem to impose at least some
 obligation upon plaintiffs both to explain why a constitutional audit is still required after
 the Secretary of State conducts the promised process audit and to address whether there is
 some obligation on their part to identify a specific “law” in support of Const 1963, art 2,
 § 4(1)(h) that prescribes the specific “manner” in which an audit pursuant to that
 provision must proceed.

         In sum, at this juncture, plaintiffs have not asserted a persuasive argument that
 their case is not moot and that the entry of immediate injunctive relief is proper. That is
 all that is now before this Court. Accordingly, I concur in the denial of injunctive relief.
 In addition to denying the relief currently sought in this Court, I would order the most
 expedited consideration possible of the remaining issues. With whatever benefit such
 additional time allows, the trial court should meaningfully assess plaintiffs’ allegations by
 an evidentiary hearing, particularly with respect to the credibility of the competing
 affiants, as well as resolve necessary legal issues, including those identified in the
 separate statement of Justice VIVIANO. I would also have this Court retain jurisdiction of
 this case under both its appellate authority and its superintending authority under Const
 1963, art 6, § 4 (stating that, with certain limitations, “the supreme court shall have
 general superintending control over all courts”). Federal law imposes tight time
 restrictions on Michigan’s certification of our electors. Plaintiffs should not have to file
 appeals following our standard processes and procedures to obtain a final answer from
 this Court on such weighty issues.

         Finally, I am cognizant that many Americans believe that plaintiffs’ claims of
 electoral fraud and misconduct are frivolous and obstructive, but I am equally cognizant
 that many Americans are of the view that the 2020 election was not fully free and fair.
 See, e.g., Monmouth University Polling Institute, More Americans Happy About Trump
 Loss Than Biden Win (November 18, 2020) <https://www.monmouth.edu/polling-
 institute/reports/monmouthpoll_us_111820/>       (accessed       November       23,     2020)
 [https://perma.cc/7DUN-CMZM] (finding that 32% of Americans “believe [Joe Biden]
 only won [the election] due to voter fraud”). The latter is a view that strikes at the core of
Case 2:20-cv-13134-LVP-RSW ECF No. 39-4, PageID.2867 Filed 12/02/20 Page 5 of 8

                                                                                              4

 concerns about this election’s lack of both “accuracy” and “integrity”—values that Const
 1963, art 2, § 4(1)(h) appears designed to secure.

         In sum, as explained above, I would order the trial court to expedite its
 consideration of the remaining issues, and I would retain jurisdiction in order to expedite
 this Court’s final review of the trial court’s decision. But, again, because plaintiffs have
 not asserted a persuasive argument that immediate injunctive relief is an appropriate
 remedy, I concur in the denial of leave to appeal and, by extension, the denial of that
 relief.

        MARKMAN, J., joins the statement of ZAHRA, J.

        VIVIANO, J. (dissenting).

         Plaintiffs Cheryl Costantino and Edward McCall seek, among other things, an
 audit of the recent election results in Wayne County. Presently before this Court is their
 application for leave to appeal the trial court’s ruling that plaintiffs are not likely to
 succeed and therefore are not entitled to a preliminary injunction to stop the certification
 of votes by defendant Wayne County Board of Canvassers. See MCL 168.824; MCL
 168.825. The Court of Appeals denied leave, and this Court has now followed suit. For
 the reasons below, I would grant leave to answer the critical constitutional questions of
 first impression that plaintiffs have squarely presented concerning the nature of their right
 to an audit of the election results under Const 1963, art 2, § 4(1)(h).

        The constitutional provision at issue in this case, which the people of Michigan
 voted to add in 2018 through Proposal 3, guarantees to “[e]very citizen of the United
 States who is an elector qualified to vote in Michigan . . . [t]he right to have the results of
 statewide elections audited, in such a manner as prescribed by law, to ensure the accuracy
 and integrity of elections.” Id. The provision is self-executing, meaning that the people
 can enforce this right even without legislation enabling them to do so and that the
 Legislature cannot impose additional obligations on the exercise of this right. Wolverine
 Golf Club v Secretary of State, 384 Mich 461, 466 (1971).

        The trial court failed to provide a meaningful interpretation of this constitutional
 language. Instead, it pointed to MCL 168.31a, which prescribes the minimum
 requirements for statewide audits and requires the Secretary of State to issue procedures
 for election audits under Article 2, § 4. But the trial court never considered whether
 MCL 168.31a accommodates the full sweep of the Article 2, § 4 right to an audit or
 whether it imposes improper limitations on that right.

        In passing over this constitutional text, the trial court left unanswered many
 questions pertinent to assessing the likelihood that plaintiffs would succeed on the
Case 2:20-cv-13134-LVP-RSW ECF No. 39-4, PageID.2868 Filed 12/02/20 Page 6 of 8

                                                                                               5

 merits.1 As an initial matter, the trial court did not ask what showing, if any, plaintiffs
 must make to obtain an audit. It appears that no such showing is required, as neither the
 constitutional text nor MCL 168.31a expressly provide for it. None of the neighboring
 rights listed in Article 2, § 4, such as the right to vote by absentee ballot, requires citizens
 to present any proof of entitlement for the right to be exercised. Yet, the trial court here
 ignored this threshold legal question and instead scrutinized the parties’ bare affidavits,
 concluding that plaintiffs’ allegations of fraud were not credible.2 The trial court’s
 factual findings have no significance unless, to obtain an audit, plaintiffs were required to
 prove their allegations of fraud to some degree of certainty.

         Wrapped up in this question is the meaning and design of Const 1963, art 2, § 4.
 Is it a mechanism to facilitate challenges to election results, or does it simply allow for a
 postmortem perspective on how the election was handled? To ascertain the type of audit
 the Constitution envisions, it is necessary to consider whether the term “audit” has a
 special meaning in the context of election administration. In this regard, we should
 examine the various auditing practices in use around the time Proposal 3 was passed. See
 Presidential Commission on Election Administration, The American Voting Experience:
 Report and Recommendations (January 2014), p 66 (“Different types of audits perform
 different functions.”). Some audits occur regardless of how close the election was. They
 simply review the election process to verify that procedures were complied with, rules
 were followed, and technology performed as expected. See id.; see also League of
 Women Voters, Report on Election Auditing (January 2009), p 3 (“Post-election audits
 routinely check voting system performance in contests, regardless of how close margins
 of victory appear.”). For these process-based audits, it would not appear critical whether
 they occur before the election results are finally certified, as the audit is intended to
 gather information that could be used to perfect voting systems going forward.



 1
   The court also suggested that plaintiffs could seek a recount. But, with few exceptions,
 the relevant recount provisions can be invoked only by candidates for office, which
 plaintiffs here were not. Compare MCL 168.862 and MCL 168.879 (allowing candidates
 to request recounts) with MCL 168.880 (allowing any elector, in certain circumstances,
 to seek a recount of “votes cast upon the question of a proposed amendment to the
 constitution or any other question or proposition”).
 2
   The court’s credibility determinations were made without the benefit of an evidentiary
 hearing. Ordinarily, an evidentiary hearing is required where the conflicting affidavits
 create factual questions that are material to the trial court’s decision on a motion for a
 preliminary injunction under MCR 3.310. See 4 Longhofer, Michigan Court Rules
 Practice, Text (7th ed, 2020 update), § 3310.6, pp 518-519. See also Fancy v Egrin, 177
 Mich App 714, 723 (1989) (an evidentiary hearing is mandatory “where the
 circumstances of the individual case so require”).
Case 2:20-cv-13134-LVP-RSW ECF No. 39-4, PageID.2869 Filed 12/02/20 Page 7 of 8

                                                                                             6

         Other audits, by contrast, aim to ensure accuracy in a specific election and enable
 alteration of results if necessary. The American Law Institute’s recent Principles of the
 Law, Election Administration, drafted around the time Proposal 3 was passed, suggests
 that audits should be used in this manner:

        [I]f an audit exposes a problem, the number of randomly sampled ballots
        can be increased in order to ascertain whether or not the problem is one that
        threatens the accuracy of the determination of which candidate is the
        election’s winner. In an extreme case, when problems exposed by an audit
        were severe, the audit would need to turn into a full recount of all ballots in
        the election in order to provide the requisite confidence in the accuracy of
        the result (or, as necessary, to alter the result based on the findings of the
        audit-turned-recount). In those circumstances when the audit exposes no
        such problem, election officials ordinarily would be able to complete the
        audit prior to the deadline for certifying the results of the election; when,
        however, the audit reveals the necessity of a full recount, then a state—
        depending on how it chooses to structure the relationship between
        certification and a recount—either could delay certification until
        completion of the recount or issue a preliminary certification that is subject
        to revision upon completion of the recount. [ALI, Principles of the Law,
        Election Administration (2019), § 209, comment c.]
 These audits, such as a risk-limiting audit, “are designed to be implemented before the
 certification of the results, and to inform election officials whether they should be
 confident in the results—or if they should bump the audit up to a full recount.” Pettigrew
 & Stewart, Protecting the Perilous Path of Election Returns from the Precinct to the
 News, 16 Ohio St Tech L J 587, 636 (2020) (“[Risk-limiting audits] conducted as part of
 the certification process currently provide the best mechanism through which the
 manipulation of election returns at the precinct level can be detected and, most
 importantly, remedied.”). A review of election laws conducted in early 2018 similarly
 recommended that audits be undertaken “after preliminary outcomes are announced, but
 before official certification of election results” because this allows for “correction of
 preliminary results if preliminary election outcomes are found to be incorrect.” Root et
 al, Center for American Progress, Election Security in All 50 States: Defending America’s
 Elections            (Feb            12,           2018),            available           at
 <https://www.americanprogress.org/issues/democracy/reports/2018/02/12/446336/
 election-security-50-states/>.

        Whether the constitutional right to an audit may be utilized to uncover evidence of
 fraud to challenge the results of an election will also need to be addressed. In particular,
 how does the constitutional audit operate within our statutory framework and procedures
 for canvassing election returns, certifying the results, and disputing ballots on the basis of
 fraud? We have long indicated that canvassing boards’ role is ministerial and does not
Case 2:20-cv-13134-LVP-RSW ECF No. 39-4, PageID.2870 Filed 12/02/20 Page 8 of 8

                                                                                                                  7

 involve investigating fraud. See McLeod v State Bd of Canvassers, 304 Mich 120 (1942);
 see also People ex rel Williams v Cicott, 16 Mich 283, 311 (1868)3 (opinion of
 Christiancy, J.) (noting that the boards, “acting thus ministerially,” are “often compelled
 to admit votes which they know to be illegal”); see generally Paine, Treatise on the Law
 of Elections to Public Offices (1888), § 603, p 509 (“The duties of county, district, and
 state canvassers are generally ministerial. . . . Unless authorized by statute, they cannot
 go behind those returns. . . . Questions of illegal voting and fraudulent practices are to be
 passed upon by another tribunal.”). The Board of State Canvassers has more of a role in
 investigating fraud in recounts, although we have held that it cannot exclude votes on this
 basis. See MCL 168.872 (providing that if the board conducting a recount suspects fraud
 occurred during the election, it can make an investigation that produces a report that is
 submitted to the prosecuting attorney or to the circuit judges of the county); May v Wayne
 Co Bd of Canvassers, 94 Mich 505, 512 (1893) (holding that the board could not exclude
 votes during a recount based on fraud). These holdings may suggest that evidence of
 fraud uncovered in an audit is not a barrier to certification and instead may only be used
 to challenge an election in quo warranto and other related proceedings. See The People
 ex rel Attorney General v Van Cleve, 1 Mich 362, 364-366 (1850) (holding in a quo
 warranto proceeding that the certification “is but prima facie evidence” of the election
 results and that a party can “go behind all these proceedings[; that the party] may go to
 the ballots, if not beyond them, in search of proof of the due election of either the person
 holding, or the person claiming the office”).

         Consequently, it is imperative to determine the nature and scope of the audit
 provided for in Article 2, § 4, so we can determine when the audit occurs and whether it
 will affect the election outcome. These questions are important constitutional issues of
 first impression that go to the heart of our democracy and the power of our citizens to
 amend the Constitution to ensure the accuracy and integrity of elections. They deserve
 serious treatment. I would grant leave to appeal and hear this case on an expedited basis
 to resolve these questions.4 For these reasons, I dissent.




 3
     Overruled in part on other grounds by Petrie v Curtis, 387 Mich 436 (1972).
 4
  In doing so, I would consider the parties’ arguments regarding whether the matter is
 moot.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 23, 2020
          b1117t
                                                                                Clerk
Case 2:20-cv-13134-LVP-RSW ECF No. 39-5, PageID.2871 Filed 12/02/20 Page 1 of 13




                    EXHIBIT 4
Case 2:20-cv-13134-LVP-RSW ECF No. 39-5, PageID.2872 Filed 12/02/20 Page 2 of 13




                                STATE OF MICHIGAN
                 IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

 CHERYL A. COSTANTINO and,
 EDWARD P. MCCALL, JR.,                              Case No. 20-014780-AW

       Plaintiffs,                                   Hon. Timothy M. Kenny

 vs.

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE WINFREY, in her official
 capacity as the CLERK OF THE CITY and the
 Chairperson of the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official capacity as the
 CLERK OF WAYNE COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

       Defendants.

  GREAT LAKES JUSTICE CENTER               FINK BRESSACK
  David A. Kallman (P34200)                David H. Fink (P28235)
  Erin E. Mersino (P70886)                 Darryl Bressack(P67820)
  Jack C. Jordan (P46551)                  38500 Woodward Ave., Suite 350
  Stephen P. Kallman (P75622)              Bloomfield Hills, MI 48304
  5600 W. Mount Hope Hwy.                  (248) 971-2500
  Lansing, MI 48917                        dfink@finkbressack.com
  (517) 322-3207                           dbressack@finkbressack.com
  Attorneys for Plaintiffs                 Attorneys for City of Detroit, City of Detroit
                                           Election Commission and Janice Winfrey

                                           CITY OF DETROIT LAW DEPARTMENT
                                           Lawrence T. García (P54890)
                                           Charles N. Raimi (P29746)
                                           James D. Noseda (P52563)
                                           2 Woodward Ave., 5th Floor
                                           Detroit, MI 48226
                                           (313) 237-5037
                                           garcial@detroitmi.goc
                                           raimic@detroitmi.gov
                                           nosej@detroitmi.gov
                                           Attorneys for City of Detroit, City of Detroit
                                           Election Commission and Janice Winfrey


                      AFFIDAVIT OF CHRISTOPHER THOMAS

                                       1
Case 2:20-cv-13134-LVP-RSW ECF No. 39-5, PageID.2873 Filed 12/02/20 Page 3 of 13




         Being duly sworn, Christopher Thomas, deposes and states the following as true, under

 oath:

         1.     I am a Senior Advisor to Detroit City Clerk Janice Winfrey beginning on September

 3, 2020 until December 12, 2020. In this capacity I advise the Clerk and management staff on

 election law procedures, implementation of recently enacted legislation, revamped absent voter

 counting board, satellite offices and drop boxes, Bureau of Election matters and general

 preparation for the November 3, 2020 General Election.

         2.     I served in the Secretary of State Bureau of Election for 40 years beginning in May

 1977 and finishing in June 2017. In June 1981 I was appointed Director of Elections and in that

 capacity implemented four Secretaries of State election administration, campaign finance and

 lobbyist disclosure programs.

         3.     In 2013, I was appointed to President Barack Obama’s Commission on Election

 Administration and served until a final report was submitted to the President and Vice-President

 in January 2014.

         4.     I am a founding member of the National Association of State Election Directors

 and severed as its president in 1997 and 2013.

         5.     On November 2, 3 and 4, 2020, I worked at the TCF Center absent voter counting

 boards primarily as liaison with challenger parties and organizations. I provided answers to

 questions about processes at the counting board tables, resolved disputed about process and

 directed leadership of each organization or party to adhere to Michigan Election Law and Secretary

 of State procedures concerning the rights and responsibilities of challengers. I have reviewed the

 complaint and affidavits in this case.




                                                  2
Case 2:20-cv-13134-LVP-RSW ECF No. 39-5, PageID.2874 Filed 12/02/20 Page 4 of 13




        6.      It is clear from the affidavits attached to the Complaint that these challengers do

 not understand absent voter ballot processing and tabulating. It is clear also that they did not

 operate through the leadership of their challenger party, because the issues they bring forward were

 by and large discussed and resolved with the leadership of their challenger party. The leadership

 on numerous occasions would ask me to accompany them to a particular counting board table to

 resolve an issue. I would always discuss the issue with counting board inspectors and their

 supervisors and the challengers. The affiants appear to have failed to follow this protocol

 established in a meeting with challenger organizations and parties on Thursday, October 29, 2020

 at the TCF Center where a walk-through of the entire process was provided. A few basics are in

 order: The Qualified Voter File (QVF) is a statewide vote registration file and was not available

 to counting boards. E-pollbook (EPB) is a computer program used in election day precincts to

 create the poll list of voters casting ballots. Supplemental poll lists contain names of voters who

 cast an absent voter ballot on Sunday, Monday and Tuesday. At the processing tables no ballots

 are scanned. A poll list is not used to confirm whether any specific voter’s ballot is counted.

        7.      To increase the accuracy of the poll list, the Detroit Department of Elections

 employed the Secretary of State e-pollbook (EPB) to assist in creating the poll list. For each of the

 counting boards, the EPB held all the names of voters who requested and returned an absent voter

 ballot by mid-afternoon Sunday, November 1. The download on Sunday was necessary to prepare

 for the pre-processing granted by a recently enacted law that allows larger municipalities to process

 ballots, but not to tabulate them, for 10 hours on Monday. (To clarify some apparent confusion by

 Plaintiffs, Wayne County does not tabulate City of Detroit absent voter ballots.)

        8.      Absent voter ballots received Sunday after the download to EPB, all day Monday

 until 4 p.m. and Tuesday by 8 p.m. were not in the EPB. They would be added either by manually



                                                  3
Case 2:20-cv-13134-LVP-RSW ECF No. 39-5, PageID.2875 Filed 12/02/20 Page 5 of 13




 entering the voter names into the EPB or on supplemental paper poll lists printed from the

 Qualified Voter File (QVF).

        9.      Zachery Larsen is raising an issue about return ballot envelopes where the barcode

 on the label would not scan and the voter’s name was not on the supplemental list. He was

 observing the correction of clerical errors, not some type of fraud. In every election, clerical errors

 result in voters being left off the poll list, whether it is a paper poll list or the EPB. These errors

 are corrected so that voters are not disenfranchised. Michigan law ensures that voters are not

 disenfranchised by clerical errors.

        10.     On Wednesday, November 4 it was discovered that the envelopes for some ballots

 that had been received prior to November 3 at 8 p.m., had not been received in the QVF. They

 would not scan into the EPB and were not on the supplemental paper list. Upon reviewing the

 voters’ files in the QVF, Department of Elections staff found that the final step of processing

 receipt of the ballots was not taken by the satellite office employees. The last step necessary to

 receive a ballot envelope requires the satellite employee to enter the date stamped on the envelope

 and select the “save” button. They failed to select “save”.

        11.     A team of workers was directed to correct those clerical errors by entering the date

 the ballots were received in the satellite office and selecting “save”. This action then placed the

 voter into the Absent Voter Poll List in the QVF so that the ballot could be processed and counted.

 None of these ballots were received after 8 p.m. on election day. Most were received on Monday,

 November 2nd – the busiest day for the satellite offices.

        12.     The return ballot envelopes for each of these voters are marked with the date

 received and initialed by satellite employees who verified the voter signatures. By entering the

 date on which the ballot was received, no QVF data was altered. The date field was empty because



                                                   4
Case 2:20-cv-13134-LVP-RSW ECF No. 39-5, PageID.2876 Filed 12/02/20 Page 6 of 13




 the satellite workers did not select ‘save’, thus failing to complete the transaction. The

 “backdating” allegation is that on November 4 the staff entered the correct dates the ballots were

 received – all dates were November 3 or earlier. The date of receipt was not backdated.

        13.     These return ballot envelopes were discussed with several Republican challengers.

 Two challengers were provided a demonstration of the QVF process to show them how the error

 occurred, and they chose not to file a challenge to the individual ballots.

        14.     The inspectors at the counting boards were able to manually enter voters into the

 EPB. The return ballot envelope could easily be observed and every key stroke of the EPB laptop

 operator was clearly visible on the large screen at one corner of the table. The Department of

 Elections, at some expense, provided large monitors (see attached photo) to keep the inspectors

 safe and provide the challengers with a view of what was being entered, without crossing the 6-

 foot distancing barrier. Instead of creating problems for challengers, the monitors made observing

 the process very transparent.

        15.     The EPB has an “Unlisted Tab” that allows inspectors to add the names of voters

 not listed. The EPB is designed primarily for use in election day polling places and reserves the

 Unlisted Tab to enter voters casting provisional ballots. In polling places, voters are verified by

 providing their date of birth. Consequently, the EPB is designed with a birthdate field that must be

 completed to move to the next step. When using this software in an absent voter counting board, a

 birthdate is not necessary to verify voters, as these voters are verified by signature comparisons (a

 process which was completed before the ballots were delivered to the TCF Center). Inspectors at

 the TCF Center did not have access to voters’ birthdates. Therefore, due to the fact that the software

 (but not the law or the Secretary of State) requires the field be completed to move to the next step,

 1/1/1900 was used as a placeholder. This is standard operating procedure and a standard date used



                                                   5
Case 2:20-cv-13134-LVP-RSW ECF No. 39-5, PageID.2877 Filed 12/02/20 Page 7 of 13




 by the State Bureau of Elections and election officials across the state to flag records requiring

 attention. The date of 1/1/1900 is recommended by the Michigan Secretary of State for instances

 in which a placeholder date is needed.

           16.   When Republican challengers questioned the use of the 1/1/1900 date on several

 occasions, I explained the process to them. The challengers understood the explanation and,

 realizing that what they observed was actually a best practice, chose not to raise any challenges.

           17.   Ballots are delivered to the TCF Center after they are processed at the Department

 of Elections main office on West Grand Boulevard. On election day, ballots are received from the

 post office and the satellite offices. It takes several hours to properly process ballots received on

 election day. It appears that some of the affidavits submitted by Plaintiffs are repeating false

 hearsay about ballots being delivered, when actually television reporters were bringing in wagons

 of audio-video equipment. All ballots were delivered the same way— from the back of the TCF

 Hall E.

           18.   Early in the morning on Wednesday, November 4, approximately 16,000 ballots

 were delivered in a white van used by the city. There were 45 covered trays containing

 approximately 350 ballots each. The ballots were not visible as the trays had a sleeve that covered

 the ballots.

           19.   The ballots delivered to the TCF Center had been verified by the City Clerk’s staff

 prior to delivery in a process prescribed by Michigan law. Thus, when Jessy Jacob complains that

 she “was instructed not to look at any of the signatures on the absentee ballots, and I was instructed

 not to compare the signature on the absentee ballot with the signature on file” it was because that

 part of the process had already been completed by the City Clerk’s Office in compliance with the

 statutory scheme.



                                                   6
Case 2:20-cv-13134-LVP-RSW ECF No. 39-5, PageID.2878 Filed 12/02/20 Page 8 of 13




        20.     It would have been impossible for any election worker at the TCF Center to count

 or process a ballot for someone who was not an eligible voter or whose ballot was not received by

 the 8:00 p.m. deadline on November 3, 2020. No ballot could have been “backdated,” because no

 ballots received after 8:00 p.m. on November 3, 2020 were ever at the TCF Center. No voter not

 in the QVF or in the “Supplemental Sheets” could have been processed, or “assigned” to a “random

 name” because no ballot from a voter not in one of the two tracking systems, was brought to the

 TCF Center.

        21.     Mr. Larsen complains he was not given a full opportunity to stand immediately

 behind or next to an election inspector. As stated, monitors were set up for this purpose. Moreover,

 election inspection were instructed to follow the same procedure for all challengers. The Detroit

 Health Code and safety during a pandemic required maintaining at least 6-feet of separation. This

 was relaxed where necessary for a challenger to lean in to observe something and then lean back

 out to return to the 6-foot distancing. The inspectors could see and copy the names of each person

 being entered into the e-pollbook. If an inspector did not fully accommodate a challenger’s

 reasonable request and the issue was brought to the attention of a supervisor, it was remedied.

 Announcements were made over the public address system to inform all inspectors of the rules.

 If what Mr. Larsen says is accurate, any inconvenience to him was temporary, had no effect on the

 processing of ballots, and certainly was not a common experience for challengers.

        22.     Jessy Jacob alleges she was instructed by her supervisor to adjust the mailing date

 of absentee ballot packages being sent out to voters in September 2020. The mailing date recorded

 for absentee ballot packages would have no impact on the rights of the voters and no effect on the

 processing and counting of absentee votes.




                                                  7
Case 2:20-cv-13134-LVP-RSW ECF No. 39-5, PageID.2879 Filed 12/02/20 Page 9 of 13




        23.      Michigan Election Law requires clerks to safely maintain absent voter ballots and

 deliver them to the absent voter counting board. There is no requirement that such ballots be

 transported in sealed ballot boxes. To my knowledge, they are not sealed by any jurisdiction in

 Michigan in a ballot box prior to election day. Employees bring the ballot envelopes to the TCF

 Center, which is consistent with chain of custody. The only ballots brought to TCF that are not in

 envelopes are blank ballots used to duplicate ballots when necessary.

        24.      At no time after ballots were delivered to TCF on Sunday, November 1, did any

 ballot delivery consisted of “tens of thousands of ballots”.

        25.      Reference is made to a “second round of new ballots” around 9:00 p.m. on

 Wednesday, November 4. At or about 9:00 p.m. on November 4, 2020 the Department of Elections

 delivered additional blank ballots that would be necessary to complete the duplication of military

 and overseas ballots. No new voted ballots were received. The affidavits are likely referring to

 blank ballots that were being delivered in order to process AV and military ballots in compliance

 with the law.

        26.      In the reference to a “second round of new ballots” there are numerous

 misstatements indicative of these challengers’ lack of knowledge and their misunderstanding of

 how an absent voter counting board operates. These statements include “confirm that the name on

 the ballot matched the name on the electronic poll list” – there are no names on ballots.

        27.      No absentee ballots received after the deadline of 8:00 p.m. on November 3, 2020,

 were received by or processed at the TCF Center. Only ballots received by the deadline were

 processed.

        28.      Plaintiffs reference “Supplement Sheets with the names of all persons who have

 registered to vote on either November 2, 2020 or November 3, 2020.” Some of the names are



                                                  8
Case 2:20-cv-13134-LVP-RSW ECF No. 39-5, PageID.2880 Filed 12/02/20 Page 10 of 13




  voters who registered to vote on those days, but the vast majority are voters who applied for and

  voted an absent voter ballot.

         29.      Plaintiffs use “QVF” in place of “EPB”. The QVF is a statewide voter registration

  file; an EPB for a counting board is a file of the voters who applied for and returned an absent

  voter ballot for that counting board.

         30.      There is no “election rule” requiring all absent voter ballots be recorded in the QVF

  by 9:00 p.m. on November 3, 2020.

         31.      Plaintiffs also misunderstand the process when they state ballots were “filled out

  by hand and duplicated on site.” Instead, ballots were duplicated according to Michigan law.

  Michigan election law does not call for partisan challengers to be present when a ballot is

  duplicated; instead, when a ballot is duplicated as a result of a “false read,” the duplication is

  overseen by one Republican and one Democratic inspector coordinating together. That process

  was followed.

         32.      Regarding access to TCF Hall E by challengers, there is also much misinformation

  contained in the statements of challengers. Under the procedure issued by the Secretary of State

  there may only be 1 challenger for each qualified challenger organization at a counting board.

  Detroit maintains 134 counting board, thus permitting a like number of challengers per

  organization.

         33.      In mid-afternoon on Wednesday, I observed that few challengers were stationed at

  the counting board tables. Rather, clusters of 5, 10 or 15 challengers were gathered in the main

  aisles at some tables. I conducted a conversation with leaders of the Republican Party and

  Democratic Party about the number of challengers in the room and their locations. It became clear

  that more than 134 challengers were present for these organizations. No one was ejected for this



                                                    9
Case 2:20-cv-13134-LVP-RSW ECF No. 39-5, PageID.2881 Filed 12/02/20 Page 11 of 13




  reason, but access to Hall E was controlled to ensure that challenger organizations had their full

  complement and did not exceed the ceiling any further than they already had.

         34.     Challengers were instructed to sign out if they needed to leave Hall E. For a short

  period of time—a few hours—because there were too many challengers in Hall E for inspectors to

  safely do their jobs, new challengers were not allowed in until a challenger from their respective

  organization left the Hall. However, as stated above, each challenger organization, including

  Republican and Democrat, continued to have their complement of challengers inside of the Hall

  E.

         35.     As stated previously, challengers are expected to be at their stations next to a

  counting board. Unfortunately, this was not the behavior being displayed. Instead, challengers

  were congregating in large groups standing in the main aisles and blocking Election Inspectors’

  movement. In one instance, challengers exhibited disorderly behavior by chanting “Stop the Vote.”

  I believed this to be inappropriate threatening of workers trying to do their jobs. Such action is

  specifically prohibited in Michigan election law. Nevertheless, challengers were permitted to

  remain.

         36.     The laptop computers at the counting boards were not connected to the Internet.

  Some of the computers were used to process absent voter ballot applications in mid-October and

  were connected to the QVF. On election day and the day after election day, those computers were

  not connected and no inspector at the tables had QVF credentials that would enable them to access

  the QVF.

         37.     The Qualified Voter File has a high level of security and limitation on access to the

  file. For example, it is not true that a person with QVF credentials in one city is able to access data

  in another city’s file within the QVF. That is not possible.



                                                    10
Case 2:20-cv-13134-LVP-RSW ECF No. 39-5, PageID.2882 Filed 12/02/20 Page 12 of 13
Case 2:20-cv-13134-LVP-RSW ECF No. 39-5, PageID.2883 Filed 12/02/20 Page 13 of 13
Case 2:20-cv-13134-LVP-RSW ECF No. 39-6, PageID.2884 Filed 12/02/20 Page 1 of 6




                   EXHIBIT 5
Case 2:20-cv-13134-LVP-RSW ECF No. 39-6, PageID.2885 Filed 12/02/20 Page 2 of 6
Case 2:20-cv-13134-LVP-RSW ECF No. 39-6, PageID.2886 Filed 12/02/20 Page 3 of 6
Case 2:20-cv-13134-LVP-RSW ECF No. 39-6, PageID.2887 Filed 12/02/20 Page 4 of 6
Case 2:20-cv-13134-LVP-RSW ECF No. 39-6, PageID.2888 Filed 12/02/20 Page 5 of 6
Case 2:20-cv-13134-LVP-RSW ECF No. 39-6, PageID.2889 Filed 12/02/20 Page 6 of 6
Case 2:20-cv-13134-LVP-RSW ECF No. 39-7, PageID.2890 Filed 12/02/20 Page 1 of 4




                   EXHIBIT 6
Case 2:20-cv-13134-LVP-RSW ECF No. 39-7, PageID.2891 Filed 12/02/20 Page 2 of 4




                              STATE OF MICHIGAN
                 IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


 CHERYL A. COSTANTINO and,
 EDWARD P. MCCALL, JR.,                           Case No. 20-014780-AW

       Plaintiffs,                                Hon. Timothy M. Kenny

 vs.

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE WINFREY, in her official
 capacity as the CLERK OF THE CITY and the
 Chairperson of the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official capacity as the
 CLERK OF WAYNE COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

       Defendants.

  GREAT LAKES JUSTICE CENTER            FINK BRESSACK
  David A. Kallman (P34200)             David H. Fink (P28235)
  Erin E. Mersino (P70886)              Darryl Bressack(P67820)
  Jack C. Jordan (P46551)               38500 Woodward Ave., Suite 350
  Stephen P. Kallman (P75622)           Bloomfield Hills, MI 48304
  5600 W. Mount Hope Hwy.               (248) 971-2500
  Lansing, MI 48917                     dfink@finkbressack.com
  (517) 322-3207                        dbressack@finkbressack.com
  Attorneys for Plaintiffs              Attorneys for City of Detroit, City of Detroit
                                        Election Commission and Janice Winfrey

                                        CITY OF DETROIT LAW DEPARTMENT
                                        Lawrence T. García (P54890)
                                        Charles N. Raimi (P29746)
                                        James D. Noseda (P52563)
                                        2 Woodward Ave., 5th Floor
                                        Detroit, MI 48226
                                        (313) 237-5037
                                        garcial@detroitmi.goc
                                        raimic@detroitmi.gov
                                        nosej@detroitmi.gov
                                        Attorneys for City of Detroit, City of Detroit
                                        Election Commission and Janice Winfrey
Case 2:20-cv-13134-LVP-RSW ECF No. 39-7, PageID.2892 Filed 12/02/20 Page 3 of 4




                          AFFIDAVIT OF LAWRENCE T. GARCIA

 Being duly sworn, Lawrence T. García, deposes and states the following as true, under oath:

    1. For almost three years, I have served the City of Detroit as Corporation Counsel and as one

        of three commissioners on Detroit’s Election Commission, as identified by the 2012 Detroit

        City Charter, Section 3-102.

    2. From the morning of Tuesday, November 3, 2020 until roughly ten o’clock on the evening

        of Wednesday, November 4, 2020, I personally witnessed efforts to prepare, process and

        count absentee voter (“AV”) ballots cast in the November 3, 2020 election by Detroiters.

    3. I witnessed no irregularities in the processing of AV ballots cast in the recent election.

    4. On Tuesday and Wednesday of this week, I spent at least 18 hours inside the Central

        Counting Board (“CCB”) in Hall E of the TCF Center where AV ballots were counted.

    5. During my time in the CCB, I personally recognized and spoke with election challengers

        from both the democratic and republican parties, as well as challengers who identified

        themselves as non-partisan, and I personally witnessed election inspectors fielding

        concerns from both republican and democrat election challengers.

    6. All poll workers taking part in the recent election work were identified by name, as well as

        their stated political party preference in an official, poll worker list that was available for

        inspection and that was published to both the republican and democratic parties of

        Michigan well in advance of the AV ballot counting that took place this week.

    7. Having been present at the CCB during all or most of the time at issue in this dispute, I do

        not see how any of the things alleged would tend to benefit one candidate to the exclusion

        of others – with the sole exception of the alleged, illegal delivery of late, false ballots,

        which I find incredible.
Case 2:20-cv-13134-LVP-RSW ECF No. 39-7, PageID.2893 Filed 12/02/20 Page 4 of 4
Case 2:20-cv-13134-LVP-RSW ECF No. 39-8, PageID.2894 Filed 12/02/20 Page 1 of 7




                   EXHIBIT 7
Case 2:20-cv-13134-LVP-RSW ECF No. 39-8, PageID.2895 Filed 12/02/20 Page 2 of 7




                                  STATE OF MICHIGAN

                                    COURT OF CLAIMS



  DONALD J. TRUMP FOR PRESIDENT, INC.
  and ERIC OSTEGREN,                                     OPINION AND ORDER

                 Plaintiffs,

  v                                                      Case No. 20-000225-MZ

  JOCELYN BENSON, in her official capacity as            Hon. Cynthia Diane Stephens
  Secretary of State,

              Defendants.
  ___________________________/




        Pending before the Court are two motions. The first is plaintiffs’ November 4, 2020

 emergency motion for declaratory relief under MCR 2.605(D). For the reasons stated on the record

 and incorporated herein, the motion is DENIED. Also pending before the Court is the motion to

 intervene as a plaintiff filed by the Democratic National Committee. Because the relief requested

 by plaintiffs in this case will not issue, the Court DENIES as moot the motion to intervene.


        According to the allegations in plaintiffs’ complaint, plaintiff Eric Ostegren is a

 credentialed election challenger under MCL 168.730. Paragraph 2 of the complaint alleges that

 plaintiff Ostegren was “excluded from the counting board during the absent voter ballot review

 process.” The complaint does not specify when, where, or by whom plaintiff was excluded. Nor

 does the complaint provide any details about why the alleged exclusion occurred.




                                                -1-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-8, PageID.2896 Filed 12/02/20 Page 3 of 7




        The complaint contains allegations concerning absent voter ballot drop-boxes. Plaintiffs

 allege that state law requires that ballot containers must be monitored by video surveillance.

 Plaintiff contends that election challengers must be given an opportunity to observe video of ballot

 drop-boxes with referencing the provision(s) of the statute that purportedly grant such access, .

 See MCL 168.761d(4)(c).


        Plaintiffs’ emergency motion asks the Court to order all counting and processing of

 absentee ballots to cease until an “election inspector” from each political party is allowed to be

 present at every absent voter counting board, and asks that this court require the Secretary of State

 to order the immediate segregation of all ballots that are not being inspected and monitored as

 required by law. Plaintiffs argue that the Secretary of State’s failure to act has undermined the

 rights of all Michigan voters. While the advocate at oral argument posited the prayer for relief as

 one to order “meaningful access” to the ballot tabulation process, plaintiffs have asked the Court

 to enter a preliminary injunction to enjoin the counting of ballots. A party requesting this

 “extraordinary and drastic use of judicial power” must convince the Court of the necessity of the

 relief based on the following factors:


        (1) the likelihood that the party seeking the injunction will prevail on the merits,
        (2) the danger that the party seeking the injunction will suffer irreparable harm if
        the injunction is not issued, (3) the risk that the party seeking the injunction would
        be harmed more by the absence of an injunction than the opposing party would be
        by the granting of the relief, and (4) the harm to the public interest if the injunction
        is issued. [Davis v Detroit Fin Review Team, 296 Mich App 568, 613; 821 NW2d
        896 (2012).]

        As stated on the record at the November 5, 2020 hearing, plaintiffs are not entitled to the

 extraordinary form of emergency relief they have requested.


              I.    SUBSTANTIAL LIKELIHOOD OF SUCCESS ON THE MERITS


                                                  -2-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-8, PageID.2897 Filed 12/02/20 Page 4 of 7




                                        A. OSTEGREN CLAIM

          Plaintiff Ostegren avers that he was removed from an absent voter counting board. It is

 true that the Secretary of State has general supervisory control over the conduct of elections. See

 MCL 168.21; MCL 168.31. However, the day-to-day operation of an absent voter counting board

 is controlled by the pertinent city or township clerk. See MCL 168.764d. The complaint does not

 allege that the Secretary of State was a party to or had knowledge of, the alleged exclusion of

 plaintiff Ostegren from the unnamed absent voter counting board. Moreover, the Court notes that

 recent guidance from the Secretary of State, as was detailed in matter before this Court in Carra

 et al v Benson et al, Docket No. 20-000211-MZ, expressly advised local election officials to admit

 credentialed election challengers, provided that the challengers adhered to face-covering and

 social-distancing requirements. Thus, allegations regarding the purported conduct of an unknown

 local election official do not lend themselves to the issuance of a remedy against the Secretary of

 State.


                                      B. CONNARN AFFIDAVIT

          Plaintiffs have submitted what they refer to as “supplemental evidence” in support of their

 request for relief. The evidence consists of: (1) an affidavit from Jessica Connarn, a designated

 poll watcher; and (2) a photograph of a handwritten yellow sticky note. In her affidavit, Connarn

 avers that, when she was working as a poll watcher, she was contacted by an unnamed poll worker

 who was allegedly “being told by other hired poll workers at her table to change the date the ballot

 was received when entering ballots into the computer.” She avers that this unnamed poll worker

 later handed her a sticky note that says “entered receive date as 11/2/20 on 11/4/20.” Plaintiffs

 contend that this documentary evidence confirms that some unnamed persons engaged in




                                                  -3-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-8, PageID.2898 Filed 12/02/20 Page 5 of 7




 fraudulent activity in order to count invalid absent voter ballots that were received after election

 day.


        This “supplemental evidence” is inadmissible as hearsay. The assertion that Connarn was

 informed by an unknown individual what “other hired poll workers at her table” had been told is

 inadmissible hearsay within hearsay, and plaintiffs have provided no hearsay exception for either

 level of hearsay that would warrant consideration of the evidence. See MRE 801(c). The note—

 which is vague and equivocal—is likewise hearsay. And again, plaintiffs have not presented an

 argument as to why the Court could consider the same, given the general prohibitions against

 hearsay evidence. See Ykimoff v Foote Mem Hosp, 285 Mich App 80, 105; 776 NW2d 114 (2009).

 Moreover, even overlooking the evidentiary issues, the Court notes that there are still no

 allegations implicating the Secretary of State’s general supervisory control over the conduct of

 elections. Rather, any alleged action would have been taken by some unknown individual at a

 polling location.


                                      C. BALLOT BOX VIDEOS

    It should be noted at the outset that the statute providing for video surveillance of drop boxes

 only applies to those boxes that were installed after October 1, 2020. See MCL 168.761d(2).

 There is no evidence in the record whether there are any boxes subject to this requirement, how

 many there are, or where they are. The plaintiffs have not cited any statutory authority that requires

 any video to be subject to review by election challengers. They have not presented this Court with

 any statute making the Secretary of State responsible for maintaining a database of such boxes.

 The clear language of the statute directs that “[t]he city or township clerk must use video

 monitoring of that drop box to ensure effective monitoring of that drop box.” MCL 168.761d(4)(c)

 Additionally, plaintiffs have not directed the Court’s attention to any authority directing the

                                                  -4-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-8, PageID.2899 Filed 12/02/20 Page 6 of 7




 Secretary of State to segregate the ballots that come from such drop-boxes, thereby undermining

 plaintiffs’ request to have such ballots segregated from other ballots, and rendering it impossible

 for the Court to grant the requested relief against this defendant. Not only can the relief requested

 not issue against the Secretary of State, who is the only named defendant in this action, but the

 factual record does not support the relief requested. As a result, plaintiffs are unable to show a

 likelihood of success on the merits.


                                          II.   MOOTNESS

        Moreover, even if the requested relief could issue against the Secretary of State, the Court

 notes that the complaint and emergency motion were not filed until approximately 4:00 p.m. on

 November 4, 2020—despite being announced to various media outlets much earlier in the day. By

 the time this action was filed, the votes had largely been counted, and the counting is now

 complete.   Accordingly, and even assuming the requested relief were available against the

 Secretary of State—and overlooking the problems with the factual and evidentiary record noted

 above—the matter is now moot, as it is impossible to issue the requested relief. See Gleason v

 Kincaid, 323 Mich App 308, 314; 917 NW2d 685 (2018)


        IT IS HEREBY ORDERED that plaintiff’s November 4, 2020 emergency motion for

 declaratory judgment is DENIED.


        IT IS HEREBY FURTHER ORDERED that proposed intervenor’s motion to intervene is

 DENIED as MOOT.


        This is not a final order and it does not resolve the last pending claim or close the case.




                                                  -5-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-8, PageID.2900 Filed 12/02/20 Page 7 of 7




 November 6, 2020                           ____________________________________
                                            Cynthia Diane Stephens
                                            Judge, Court of Claims




                                      -6-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-9, PageID.2901 Filed 12/02/20 Page 1 of 5




                        EXHIBIT 8
Case 2:20-cv-13134-LVP-RSW ECF No. 39-9, PageID.2902 Filed 12/02/20 Page 2 of 5




                                STATE OF MICHIGAN
                 IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

 CHERYL A. COSTANTINO and,
 EDWARD P. McCALL, JR.,                           Case No. 20-014780-AW

       Plaintiffs,                                Hon. Timothy M. Kenny

 vs.

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE WINFREY, in her official
 capacity as the CLERK OF THE CITY and the
 Chairperson of the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official capacity as the
 CLERK OF WAYNE COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

       Defendants.

  GREAT LAKES JUSTICE CENTER            FINK BRESSACK
  David A. Kallman (P34200)             David H. Fink (P28235)
  Erin E. Mersino (P70886)              Darryl Bressack(P67820)
  Jack C. Jordan (P46551)               38500 Woodward Ave., Suite 350
  Stephen P. Kallman (P75622)           Bloomfield Hills, MI 48304
  5600 W. Mount Hope Hwy.               (248) 971-2500
  Lansing, MI 48917                     dfink@finkbressack.com
  (517) 322-3207                        dbressack@finkbressack.com
  Attorneys for Plaintiffs              Attorneys for City of Detroit, City of Detroit
                                        Election Commission and Janice Winfrey

                                        CITY OF DETROIT LAW DEPARTMENT
                                        Lawrence T. García (P54890)
                                        Charles N. Raimi (P29746)
                                        James D. Noseda (P52563)
                                        2 Woodward Ave., 5th Floor
                                        Detroit, MI 48226
                                        (313) 237-5037
                                        garcial@detroitmi.goc
                                        raimic@detroitmi.gov
                                        nosej@detroitmi.gov
                                        Attorneys for City of Detroit, City of Detroit
                                        Election Commission and Janice Winfrey

                         AFFIDAVIT OF DANIEL BAXTER
Case 2:20-cv-13134-LVP-RSW ECF No. 39-9, PageID.2903 Filed 12/02/20 Page 3 of 5




 Being duly sworn, Daniel Baxter, deposes and states the following as true, under oath:

    1. From 1985 until 2019, I was employed by the Detroit Department of Elections, with a two

        year hiatus, from 2013 to 2015, when I served as the Director of Elections for Montgomery

        County, Alabama.

    2. From 2005 until 2019, except during my tenure at Montgomery County, I served as

        Director of the Detroit Department of Elections.

    3. Since September 1, 2020, I have served as Special Project Election Consultant for the

        Detroit Department of Elections, charged with administering all activities associated with

        the Central Counting Board for the November 3, 2020 General Election.

    4. I was present at the Central Counting Board at the TCF Center, where absentee ballots

        were counted on Monday, November 2, 2020 from 5:30 AM until after midnight; on

        Tuesday, November 3, 2020 from 6:00 AM until midnight; and on Wednesday, November

        4, 2020, from 7:00 AM until Thursday, November 5, 2020, at 6:00 AM.

    5. The Detroit Department of Elections completed its final count at or around 10:00 PM on

        Wednesday, November 4, 2020.

    6. The Detroit Department of Elections has submitted its final count to the Wayne County

        Board of Canvassers.

    7. Jessy Jacob was a furloughed employee from another City department, assigned to the

        Department of Elections for limited, short-term, purposes, in September, 2020. Despite her

        long tenure with the City of Detroit, her tenure with the Department of Elections was brief,

        and her responsibilities were limited.

    8. Ms. Jacob helped support work at two Absentee Voting Satellite Locations.
Case 2:20-cv-13134-LVP-RSW ECF No. 39-9, PageID.2904 Filed 12/02/20 Page 4 of 5




    9. Ms. Jacob’s affidavit, dated November 7, 2020, suggests that she did not understand many

       of the processes that she observed, and for which she was not responsible.

    10. During training, all staff were instructed that their primary responsibility when voters came

       to the satellite locations was to facilitate the services requested by the voter.

    11. If a voter was interested in voting by absentee ballot, staff were instructed to issue the voter

       an application, verify the voter’s identity through a form of identification approved by the

       State of Michigan and issue a ballot based on Department of Elections procedures.

    12. Staff was also instructed that if a voter did not have appropriate proof of identity, the voter

       should not be turned away; instead, the voter was to be offered an Affidavit of Voter Not

       in Possession of Photo ID.

    13. Staff was instructed that the Department of Elections is strictly non-partisan, meaning the

       Department and its employees do not offer opinions on candidates or on proposals.

    14. If a voter was issued an absent voter ballot and then applied for a second ballot at a satellite

       office, the voter would be required to request in writing that the first ballot be spoiled. If

       that does not occur, the Qualified Voter File alerts the satellite staff that there is an absent

       voter ballot already issued. In order to prevent double voting, until the first ballot is

       canceled, a second ballot cannot be issued. In the event the first ballot is returned, it is

       verified in the Qualified Voter File and rejected as a duplicate.

    15. After her work on the election was completed, Ms. Jacob was again furloughed.

    16. Prior to the filing of this lawsuit, Ms. Jacob did not report any of the issues addressed in

       her affidavit to any of her supervisors.
Case 2:20-cv-13134-LVP-RSW ECF No. 39-9, PageID.2905 Filed 12/02/20 Page 5 of 5




    I affirm that the representations above are true.

        Further, Affiant sayeth not.


 Date: November 11, 2020
                                                        AXT

 Subscribedand sworn to before me
 this //Ä-day of                  be r      , 2020.


  oiary Publ
 County of:           COQ n
 MyCommission Expires: ////gz./


                         J ALDR
                TARYPUBLIC,
                              STATE OF
                                       Mt
           MYCORmSSlON        WAYNE
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2906 Filed 12/02/20 Page 1 of 14




                    EXHIBIT 9
       Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2907 Filed 12/02/20 Page 2 of 14
 c
 o
 t/5
 C
JC
 o
                                             STATE OF MICHIGAN
 5

ts            IN THE THIRD JUDICIAL CIRCUIT COURT FOR THE COUNTY OF WAYNE
 03
5

        Cheryl A. Costaritino and
Q_      Edward P. McCall, Jr.
05                           Plaintiffs,
Xj"
                                                            Hon. Timothy M. Kenny
o                                                           Case No. 20-014780-AW
CM
o       City of Detroit; Detroit Election
CM
        Commission; Janice M. Winfrey,
00
        in her official capacity as the
        Clerk of the City of Detroit and
        the Chairperson and the Detroit
        Election Commission; Cathy Garrett,
cr
UJ      In her official capacity as the Clerk of
        Wayne County; and the Wayne County
o
        Board of Canvassers,
                           Defendants.
z
D
o
o
UJ
z
>
<
£
                                           OPINION & ORDER
ts

                                            At a session of this Court
 CO
0                                       Held on: November 13. 2020
                                 In the Coleman A. Young Municipal Center
                                           County of Wayne, Detroit, Ml
si
 CO
O                                PRESENT: Honorable Timothy M. Kenny
                                                Chief Judge
LU                                              Third Judicial Circuit Court of Michigan
o
US
UI.
O           This matter comes before the Court on Plaintiffs' motion for preliminary injunction,
>_

2
        protective order, and a results audit of the November 3, 2020 election. The Court
z

o       having read the parties' filing and heard oral arguments, finds:
LU


LL          With the exception of a portion of Jessy Jacob affidavit, all alleged fraudulent claims
£
<        brought by the Plaintiffs related to activity at the TCF Center. Nothing was alleged to
  I
o
00                                                      1
h-


o
o
CM
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2908 Filed 12/02/20 Page 3 of 14



 have occurred at the Detroit Election Headquarters on West Grand Blvd. or at any


 polling place on November 3, 2020.


     The Defendants all contend Plaintiffs cannot meet the requirements for injunctive


 relief and request the Court deny the motion.

     When considering a petition for injunction relief, the Court must apply the following


 four-pronged test:


     1.   The likelihood the party seeking the injunction will prevail on the merits.


     2.   The danger the party seeking the injunction will suffer irreparable harm if the


          injunction is not granted.


     3.   The risk the party seeking the injunction would be harmed more by the absence

          an injunction than the opposing party would be by the granting of the injunction.


     4.   The harm to the public interest if the injunction is issued. Davis v City of Detroit


          Financial Review Team, 296 Mich. App. 568, 613; 821 NW2nd 896 (2012).


     In the Davis opinion, the Court also stated that injunctive relief "represents an


 extraordinary and drastic use of judicial power that should be employed sparingly and


 only with full conviction of its urgent necessity." Id. at 612 fn 135 quoting Senior


 Accountants, Analysts and Appraisers Association v Detroit, 218 Mich. App. 263, 269;


  553 NW2nd 679(1996).

     When deciding whether injunctive relief is appropriate MCR 3.310 (A)(4) states that


 the Plaintiffs bear the burden of proving the preliminary injunction should be granted. In


  cases of alleged fraud, the Plaintiff must state with particularity the circumstances

  constituting the fraud. MCR 2.1 1 2 (B) (1 )


     Plaintiffs must establish they will likely prevail on the merits. Plaintiffs submitted


  seven affidavits in support of their petition for injunctive relief claiming widespread voter

                                                 2
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2909 Filed 12/02/20 Page 4 of 14



 fraud took place at the TCF Center. One of the affidavits also contended that there was


 blatant voter fraud at one of the satellite offices of the Detroit City Clerk. An additional


 affidavit supplied by current Republican State Senator and former Secretary of State

 Ruth Johnson, expressed concern about allegations of voter fraud and urged "Court


 intervention", as well as an audit of the votes.


    In opposition to Plaintiffs' assertion that they will prevail, Defendants offered six


 affidavits from individuals who spent an extensive period of time at the TCF Center. In


 addition to disputing claims of voter fraud, six affidavits indicated there were numerous


 instances of disruptive and intimidating behavior by Republican challengers. Some


 behavior necessitated removing Republican challengers from the TCF Center by police.


    After analyzing the affidavits and briefs submitted by the parties, this Court


 concludes the Defendants offered a more accurate and persuasive explanation of


 activity within the Absent Voter Counting Board (AVCB) at the TCF Center.


    Affiant Jessy Jacob asserts Michigan election laws were violated prior to November


 3, 2020, when City of Detroit election workers and employees allegedly coached voters


 to vote for Biden and the Democratic Party. Ms. Jacob, a furloughed City worker

 temporarily assigned to the Clerk's Office, indicated she witnessed workers and


 employees encouraging voters to vote a straight Democratic ticket and also witnessed


 election workers and employees going over to the voting booths with voters in order to


 encourage as well as watch them vote. Ms. Jacob additionally indicated while she was


 working at the satellite location, she was specifically instructed by superiors not to ask


 for driver's license or any photo ID when a person was trying to vote.


    The allegations made by Ms. Jacob are serious. In the affidavit, however, Ms. Jacob


 does not name the location of the satellite office, the September or October date these

                                                3
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2910 Filed 12/02/20 Page 5 of 14



 acts of fraud took place, nor does she state the number of occasions she witnessed the

 alleged misconduct. Ms. Jacob in her affidavit fails to name the city employees


 responsible for the voter fraud and never told a supervisor about the misconduct.


     Ms. Jacob's information is generalized. It asserts behavior with no date, location,


 frequency, or names of employees. In addition, Ms. Jacob's offers no indication of


 whether she took steps to address the alleged misconduct or to alter any supervisor


 about the alleged voter fraud. Ms. Jacob only came forward after the unofficial results

 of the voting indicated former Vice President Biden was the winner in the state of


 Michigan.


     Ms. Jacob also alleges misconduct and fraud when she worked at the TCF Center.


 She claims supervisors directed her not to compare signatures on the ballot envelopes


 she was processing to determine whether or not they were eligible voters. She also


 states that supervisors directed her to "pre-date" absentee ballots received at the TCF


 Center on November 4, 2020. Ms. Jacob ascribes a sinister motive for these directives.


 Evidence offered by long-time State Elections Director Christopher Thomas, however,

 reveals there was no need for comparison of signatures at the TCF Center because


 eligibility had been reviewed and determined at the Detroit Election Headquarters on


 West Grand Blvd. Ms. Jacob was directed not to search for or compare signatures


  because the task had already been performed by other Detroit city clerks at a previous


  location in compliance with MCL 168.765a. As to the allegation of "pre-dating" ballots,


  Mr. Thomas explains that this action completed a data field inadvertently left blank


 during the initial absentee ballot verification process. Thomas Affidavit, #12. The


  entries reflected the date the City received the absentee ballot. Id.




                                               4
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2911 Filed 12/02/20 Page 6 of 14



    The affidavit of current State Senator and former Secretary of State Ruth Johnson


 essentially focuses on the affidavits of Ms. Jacob and Zachery Larsen. Senator

 Johnson believed the information was concerning to the point that judicial intervention


 was needed and an audit of the ballots was required. Senator Johnson bases her


 assessment entirely on the contents of the Plaintiffs' affidavits and Mr. Thomas'


 affidavit. Nothing in Senator Johnson's affidavit indicates she was at the TCF Center


 and witnessed the established protocols and how the AVCB activity was carried out.

 Similarly, she offers no explanation as to her apparent dismissal of Mr. Thomas'


 affidavit. Senator Johnson's conclusion stands in significant contrast to the affidavit of

 Christopher Thomas, who was present for many hours at TCF Center on November 2, 3


 and 4. In this Court's view, Mr. Thomas provided compelling evidence regarding the


 activity at the TCF Center's AVCB workplace. This Court found Mr. Thomas'


 background, expertise, role at the TCF Center during the election, and history of


 bipartisan work persuasive.


    Affiant Andrew Sitto was a Republican challenger who did not attend the October

 29th walk- through meeting provided to all challengers and organizations that would be

 appearing at the TCF Center on November 3 and 4, 2020. Mr. Sitto offers an affidavit


 indicating that he heard other challengers state that several vehicles with out-of-state


 license plates pulled up to the TCF Center at approximately 4:30 AM on November 4th.

 Mr. Sitto states that "tens of thousands of ballots" were brought in and placed on eight


 long tables and, unlike other ballots, they were brought in from the rear of the room.


 Sitto also indicated that every ballot that he saw after 4:30 AM was cast for former Vice


 President Biden.




                                              5
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2912 Filed 12/02/20 Page 7 of 14



    Mr. Sitto's affidavit, while stating a few general facts, is rife with speculation and


 guess-work about sinister motives. Mr. Sitto knew little about the process of the

 absentee voter counting board activity. His sinister motives attributed to the City of

 Detroit were negated by Christopher Thomas' explanation that all ballots were delivered


 to the back of Hall E at the TCF Center. Thomas also indicated that the City utilized a


 rental truck to deliver ballots. There is no evidentiary basis to attribute any evil activity


 by virtue of the city using a rental truck with out-of-state license plates.



    Mr. Sitto contends that tens of thousands of ballots were brought in to the TCF


 Center at approximately 4:30 AM on November 4, 2020. A number of ballots


 speculative on Mr. Sitto's part, as is his speculation that all of the ballots delivered were


 cast for Mr. Biden. It is not surprising that many of the votes being observed by Mr.


 Sitto were votes cast for Mr. Biden in light of the fact that former Vice President Biden


 received approximately 220,000 more votes than President Trump.



    Daniel Gustafson, another affiant, offers little other than to indicate that he witnessed


 "large quantities of ballots" delivered to the TCF Center in containers that did not have


 lids were not sealed, or did not have marking indicating their source of origin. Mr.


 Gustafson's affidavit is another example of generalized speculation fueled by the belief

 that there was a Michigan legal requirement that all ballots had to be delivered in a


 sealed box. Plaintiffs have not supplied any statutory requirement supporting Mr.


 Gustafson's speculative suspicion of fraud.


     Patrick Colbeck's affidavit centered around concern about whether any of the


 computers at the absent voter counting board were connected to the internet. The


 answer given by a David Nathan indicated the computers were not connected to the


                                                6
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2913 Filed 12/02/20 Page 8 of 14



 internet. Mr. Colbeck implies that there was internet connectivity because of an icon


 that appeared on one of the computers. Christopher Thomas indicated computers were


 not connected for workers, only the essential tables had computer connectivity. Mr.


 Colbeck, in his affidavit, speculates that there was in fact Wi-Fi connection for workers

 use at the TCF Center. No evidence supports Mr. Colbeck's position.



     This Court also reads Mr. Colbeck's affidavit in light of his pre-election day Facebook

 posts. In a post before the November 3, 2020 election, Mr. Colbeck stated on


 Facebook that the Democrats were using COVID as a cover for Election Day fraud. His


 predilection to believe fraud was occurring undermines his credibility as a witness.



     Affiant Melissa Carone was contracted by Dominion Voting Services to do IT work at


 the TCF Center for the November 3, 2020 election. Ms. Carone, a Republican,


 indicated that she "witnessed nothing but fraudulent actions take place" during her time


 at the TCF Center. Offering generalized statements, Ms. Carone described illegal


 activity that included, untrained counter tabulating machines that would get jammed four


 to five times per hour, as well as alleged cover up of loss of vast amounts of data. Ms.

 Carone indicated she reported her observations to the FBI.



     Ms. Carone's description of the events at the TCF Center does not square with any


 of the other affidavits. There are no other reports of lost data, or tabulating machines


 that jammed repeatedly every hour during the count. Neither Republican nor


  Democratic challengers nor city officials substantiate her version of events. The


 allegations simply are not credible.




                                              7
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2914 Filed 12/02/20 Page 9 of 14



     Lastly, Plaintiffs rely heavily on the affidavit submitted by attorney Zachery Larsen.


 Mr. Larsen is a former Assistant Attorney General for the State of Michigan who alleged


 mistreatment by city workers at the TCF Center, as well as fraudulent activity by


 election workers. Mr. Larsen expressed concern that ballots were being processed


 without confirmation that the voter was eligible. Mr. Larsen also expressed concern that

 he was unable to observe the activities of election official because he was required to


 stand six feet away from the election workers. Additionally, he claimed as a Republican


 challenger, he was excluded from the TCF Center after leaving briefly to have


 something to eat on November 4th. He expressed his belief that he had been excluded

 because he was a Republican challenger.



     Mr. Larsen's claim about the reason for being excluded from reentry into the absent


 voter counting board area is contradicted by two other individuals. Democratic


 challengers were also prohibited from reentering the room because the maximum


 occupancy of the room had taken place. Given the COVID-19 concerns, no additional


 individuals could be allowed into the counting area. Democratic party challenger David


 Jaffe and special consultant Christopher Thomas in their affidavits both attest to the fact


 that neither Republican nor Democratic challengers were allowed back in during the


 early afternoon of November 4,h as efforts were made to avoid overcrowding.


     Mr. Larsen's concern about verifying the eligibility of voters at the AVCB was


  incorrect. As stated earlier, voter eligibility was determined at the Detroit Election


  Headquarters by other Detroit city clerk personnel.



     The claim that Mr. Larsen was prevented from viewing the work being processed at


  the tables is simply not correct. As seen in a City of Detroit exhibit, a large monitor was

                                                8
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2915 Filed 12/02/20 Page 10 of 14



  at the table where individuals could maintain a safe distance from poll workers to see

  what exactly was being performed. Mr. Jaffe confirmed his experience and observation


  that efforts were made to ensure that all challengers could observe the process.



     Despite Mr. Larsen's claimed expertise, his knowledge of the procedures at the


  AVCB paled in comparison to Christopher Thomas'. Mr. Thomas' detailed explanation


  of the procedures and processes at the TCF Center were more comprehensive than Mr.

  Larsen's. It is noteworthy, as well, that Mr. Larsen did not file any formal complaint as

  the challenger while at the AVCB. Given the concerns raised in Mr. Larsen's affidavit,


  one would expect an attorney would have done so. Mr. Larsen, however, only came


  forward to complain after the unofficial vote results indicated his candidate had lost.



     In contrast to Plaintiffs' witnesses, Christopher Thomas served in the Secretary of


  State's Bureau of Elections for 40 years, from 1977 through 2017. In 1981, he was


  appointed Director of Elections and in that capacity implemented Secretary of State


  Election Administration Campaign Finance and Lobbyist disclosure programs. On


  September 3, 2020 he was appointed as Senior Advisor to Detroit City Clerk Janice


  Winfrey and provided advice to her and her management staff on election law

  procedures, implementation of recently enacted legislation, revamped absent voter


  counting boards, satellite offices and drop boxes. Mr. Thomas helped prepare the City


  of Detroit for the November 3, 2020 General Election.


     As part of the City's preparation for the November 3rd election Mr. Thomas invited

  challenger organizations and political parties to the TCF Center on October 29, 2020 to


  have a walk-through of the entire absent voter counting facility and process. None of


  Plaintiff challenger affiants attended the session.


                                                9
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2916 Filed 12/02/20 Page 11 of 14



     On November 2, 3, and 4, 2020, Mr. Thomas worked at the TCF Center absent voter


  counting boards primarily as a liaison with Challenger Organizations and Parties. Mr.


  Thomas indicated that he "provided answers to questions about processes at the


  counting board's resolved dispute about process and directed leadership of each


  organization or party to adhere to Michigan Election Law and Secretary of State


  procedures concerning the rights and responsibilities of challengers."


     Additionally, Mr. Thomas resolved disputes about the processes and satisfactorily


  reduced the number of challenges raised at the TCF Center.


     In determining whether injunctive relief is required, the Court must also determine


  whether the Plaintiffs sustained their burden of establishing they would suffer


  irreparable harm if an injunction were not granted. Irreparable harm does not exist if

  there is a legal remedy provided to Plaintiffs.


     Plaintiffs contend they need injunctive relief to obtain a results audit under Michigan


  Constitution Article 2, § IV, Paragraph 1 (h) which states in part "the right to have the


  results of statewide elections audited, in such as manner as prescribed by law, to


  ensure the accuracy and integrity of the law of elections." Article 2, § IV, was passed by


  the voters of the state of Michigan in November, 2018.

     A question for the Court is whether the phrase "in such as manner as prescribed by


  law" requires the Court to fashion a remedy by independently appointing an auditor to


  examine the votes from the November 3, 2020 election before any County certification


  of votes or whether there is another manner "as prescribed by law".


     Following the adoption of the amended Article 2, § IV, the Michigan Legislature


  amended MCL 168.31a effective December 28, 2018. MCL 168.31a provides for the


  Secretary of State and appropriate county clerks to conduct a results audit of at least

                                                10
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2917 Filed 12/02/20 Page 12 of 14



  one race in each audited precinct. Although Plaintiffs may not care for the wording of


  the current MCL 168.31a, a results audit has been approved by the Legislature. Any


  amendment to MCL 168.31a is a question for the voice of the people through the

  legislature rather than action by the Court.


     It would be an unprecedented exercise of judicial activism for this Court to stop the


  certification process of the Wayne County Board of Canvassers. The Court cannot defy


  a legislatively crafted process, substitute its judgment for that of the Legislature, and


  appoint an independent auditor because of an unwieldy process. In addition to being an


  unwarranted intrusion on the authority of the Legislature, such an audit would require


  the rest of the County and State to wait on the results. Remedies are provided to the

  Plaintiffs. Any unhappiness with MCL 168.31a calls for legislative action rather than


  judicial intervention.


     As stated above, Plaintiffs have multiple remedies at law. Plaintiffs are free to


  petition the Wayne County Board of Canvassers who are responsible for certifying the


  votes. (MCL 168.801 and 168.821 et seq.) Fraud claims can be brought to the Board of


  Canvassers, a panel that consists of two Republicans and two Democrats. If

  dissatisfied with the results, Plaintiffs also can avail themselves of the legal remedy of a


  recount and a Secretary of State audit pursuant to MCL 168.31a.


      Plaintiff's petition for injunctive relief and for a protective order is not required at this


  time in light of the legal remedy found at 52 USC § 20701 and Michigan's General


  Schedule #23 - Election Records, Item Number 306, which imposes a statutory

  obligation to preserve all federal ballots for 22 months after the election.


      In assessing the petition for injunctive relief, the Court must determine whether there


  will be harm to the Plaintiff if the injunction is not granted, as Plaintiffs' existing legal

                                                  11
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2918 Filed 12/02/20 Page 13 of 14



  remedies would remain in place unaltered. There would be harm, however, to the


  Defendants if the Court were to grant the requested injunction. This Court finds that

  there are legal remedies for Plaintiffs to pursue and there is no harm to Plaintiffs if the


  injunction is not granted. There would be harm, however, to the Defendants if the


  injunction is granted. Waiting for the Court to locate and appoint an independent,


  nonpartisan auditor to examine the votes, reach a conclusion and then finally report to


  the Court would involve untold delay. It would cause delay in establishing the

  Presidential vote tabulation, as well as all other County and State races. It would also


  undermine faith in the Electoral System.


     Finally, the Court has to determine would there be harm to the public interest. This


  Court finds the answer is a resounding yes. Granting Plaintiffs' requested relief would


  interfere with the Michigan's selection of Presidential electors needed to vote on


  December 14, 2020. Delay past December 14, 2020 could disenfranchise Michigan


  voters from having their state electors participate in the Electoral College vote.

  Conclusion


     Plaintiffs rely on numerous affidavits from election challengers who paint a picture of

  sinister fraudulent activities occurring both openly in the TCF Center and under the


  cloak of darkness. The challengers' conclusions are decidedly contradicted by the


  highly-respected former State Elections Director Christopher Thomas who spent hours


  and hours at the TCF Center November 3rd and 4th explaining processes to challengers

  and resolving disputes. Mr. Thomas' account of the November 3rd and 4th events at the

  TCF Center is consistent with the affidavits of challengers David Jaffe, Donna


  MacKenzie and Jeffrey Zimmerman, as well as former Detroit City Election Official, now


  contractor, Daniel Baxter and City of Detroit Corporation Counsel Lawrence Garcia.

                                                12
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2919 Filed 12/02/20 Page 14 of 14



     Perhaps if Plaintiffs' election challenger affiants had attended the October 29, 2020

  walk-through of the TCP Center ballot counting location, questions and concerns could


  have been answered in advance of Election Day. Regrettably, they did not and

  therefore, Plaintiffs' affiants did not have a full understanding of the TCF absent ballot


  tabulation process. No formal challenges were filed. However, sinister, fraudulent

  motives were ascribed to the process and the City of Detroit. Plaintiffs' interpretation of

  events is incorrect and not credible.



     Plaintiffs are unable to meet their burden for the relief sought and for the above

  mentioned reasons, the Plaintiffs' petition for injunctive relief is DENIED. The Court

  further finds that no basis exists for the protective order for the reasons identified above.


  Therefore, that motion is DENIED. Finally, the Court finds that MCL 168.31a governs


  the audit process. The motion for an independent audit is DENIED.



     It is so ordered.


     This is not a final order and does not close the case.




  November 13, 2020
                                                     Hon. Timothy|M. Kenr#         ^
                                                     Chief Judge                  /
                                                     Third Judicial Circuit Court of Michigan




                                                13
Case 2:20-cv-13134-LVP-RSW ECF No. 39-11, PageID.2920 Filed 12/02/20 Page 1 of 5




                  EXHIBIT 10
       Case 2:20-cv-13134-LVP-RSW ECF No. 39-11, PageID.2921 Filed 12/02/20 Page 2 of 5
 c
 o
w
c
x:
 o                                             STATE OF MICHIGAN
 5
 CD              IN THE THIRD JUDICIAL CIRCUIT COURT FOR THE COUNTY OF WAYNE
_c
a
 03

2


2       Sarah Stoddard and
<       Election Integrity Fund,
00                                                                   Hon. Timothy M. Kenny
        V                                                            Case No. 20-01 4604-CZ
o
CM
o       City Election Commission of
CM
o>      The City of Detroit and
        Janice Winfrey, in her official
        Capacity as Detroit City Clerk and
        Chairperson of the City Election
C£      Commission, and
ID
        Wayne County Board of
o       Canvassers,
£
Z



3
o
o
UJ
Z
>.                                           OPINION & ORDER
<
£                                             At a session of this Court
ts                                            Held on: November 6, 2020
 CD
                                      In the Coleman A. Young Municipal Center
 CD                                         County of Wayne, Detroit, Ml
CD

2                                     PRESENT: Honorable Timothy M. Kenny
 >,
JO
                                               Chief Judge
 CO                                            Third Judicial Circuit Court of Michigan
O

UJ
                  Plaintiffs Sarah Stoddard and the Election Integrity Fund petition this Court for
o       preliminary injunctive relief seeking:
u_
LL
            1.    Defendants be required to retain all original and duplicate ballots and poll books.
o           2.    The Wayne County Board of Canvassers not certify the election results until both
>
                  Republican and Democratic party inspectors compare the duplicate ballots with

z                 original ballots.
            3.    The Wayne County Board of Canvassers unseal all ballot containers and remove
o
UJ                all duplicate and original ballots for comparison purposes.

u_
            4.    The Court provide expedited discovery to plaintiffs, such as limited
N                 interrogatories and depositions.
O
<fr                                                       1
o
CO
-tt-


o
o
CM
Case 2:20-cv-13134-LVP-RSW ECF No. 39-11, PageID.2922 Filed 12/02/20 Page 3 of 5




        When considering a petition for injunctive relief the Court must apply the
 following four-prong test:
  1.    The likelihood the party seeking the injunction will prevail on the merits.
  2.    The danger the party seeking the injunction will suffer irreparable harm if the
        injunction is not granted.
  3.    The risk the party seeking the injunction would be harmed more by the absence
        of an injunction than the opposing party would be by the granting of the
        injunction.
  4.    The harm to the public interest if the injunction is issued. Davis v City of Detroit
        Financial Review Team, 296 Mich. App. 568, 613; 821 NW2d 896 (2012).


        In the Davis opinion, the Court also stated that injunctive relief "represents an
  extraordinary and drastic use of judicial power that should be employed sparingly and
  only with full conviction of its urgent necessity" Id at 612 fn 135, quoting Senior
  Accountants, Analysts & Appraisers Ass'n v. Detroit, 218 Mich. App. 263, 269; 553
   NW2d 679 (1996).


        When deciding whether injunctive relief is appropriate MCR 3.310 (A)(4)
   indicates that the plaintiff bears the burden of proving the preliminary injunction should
   be granted.


        Plaintiffs' pleadings do not persuade this Court that they are likely to prevail on
  the merits for several reasons. First, this Court believes plaintiffs misinterpret the
   required placement of major party inspectors at the absent voter counting board
   location. MCL 1 68.765a (1 0) states in part "At least one election inspector from each
   major political party must be present at the absent voter counting place. . ."   While
   plaintiffs contends the statutory section mandates there be a Republican and
   Democratic inspector at each table inside the room, the statute does not identify this
   requirement. This Court believes the plain language of the statute requires there be
   election inspectors at the TCF Center facility, the site of the absentee counting effort.


        Pursuant to MCL 168.73a the County chairs for Republican and Democratic
   parties were permitted and did submit names of absent voter counting board
   inspectors to the City of Detroit Clerk. Consistent with MCL 168.674, the Detroit City
   Clerk did make appointments of inspectors. Both Republican and Democratic
   inspectors were present throughout the absent voter counting board location.


        An affidavit supplied by Lawrence Garcia, Corporation Counsel for the City of
   Detroit, indicated he was present throughout the time of the counting of absentee



                                               2
Case 2:20-cv-13134-LVP-RSW ECF No. 39-11, PageID.2923 Filed 12/02/20 Page 4 of 5



  ballots at the TCF Center. Mr. Garcia indicated there were always Republican and
  Democratic inspectors there at the location. He also indicated he was unaware of any
  unresolved counting activity problems.


       By contrast, plaintiffs do not offer any affidavits or specific eyewitness evidence
  to substantiate their assertions. Plaintiffs merely assert in their verified complaint
  "Hundreds or thousands of ballots were duplicated solely by Democratic party
  inspectors and then counted." Plaintiffs' allegation is mere speculation.


       Plaintiffs' pleadings do not set forth a cause of action. They seek discovery in
  hopes of finding facts to establish a cause of action. Since there is no cause of action,
  the injunctive relief remedy is unavailable.       Terlecki v Stewart, 278 Mich. App. 644;
  754 NW2d 899 (2008).


       The Court must also consider whether plaintiffs will suffer irreparable harm.
  Irreparable harm requires "A particularized showing of concrete irreparable harm or
  injury in order to obtain a preliminary injunction." Michigan Coalition of State
  Employee Unions v Michigan Civil Service Commission, 465 Mich. 212, 225; 634
  NW2d 692, (2001).


       In Dunlap v City of Southfield, 54 Mich. App. 398, 403; 221 NW2d 237 (1974)
  the Michigan Court of Appeals stated "An injunction will not lie upon the mere
  apprehension of future injury or where the threatened injury is speculative or
  conjectural."


       In the present case, Plaintiffs allege that the preparation and submission of
  "duplicate ballots" for "false reads" without the presence of inspectors of both parties
  violates both state law, MCL 168.765a (10), and the Secretary of State election
  manual. However, Plaintiffs fail to identify the occurrence and scope of any alleged
  violation The only "substantive" allegation appears in paragraph 15 of the First
  Amended Complaint, where Plaintiffs' allege "on information and belief that hundreds
  or thousands of ballots have been impacted by this improper practice. Plaintiffs'
  Supplemental Motion fails to present any further specifics. In short, the motion is
  based upon speculation and conjecture. Absent any evidence of an improper
  practice, the Court cannot identify if this alleged violation occurred, and, if it did, the
  frequency of such violations. Consequently, Plaintiffs fail to move past mere
  apprehension of a future injury or to establish that a threatened injury is more than
  speculative or conjectural.




                                                 3
Case 2:20-cv-13134-LVP-RSW ECF No. 39-11, PageID.2924 Filed 12/02/20 Page 5 of 5



       This Court finds that it is mere speculation by plaintiffs that hundreds or
  thousands of ballots have, in fact, been changed and presumably falsified. Even with
  this assertion, plaintiffs do have several other remedies available. Plaintiffs are
  entitled to bring their challenge to the Wayne County Board of Canvassers pursuant to
  MCL 168.801 et seq. and MCL 168.821 et seq. Additionally, plaintiffs can file for a
  recount of the vote if they believe the canvass of the votes suffers from fraud or
  mistake. MCL1 68.865-1 68.868. Thus, this Court cannot conclude that plaintiffs would
  experience irreparable harm if a preliminary injunction were not issued.


       Additionally, this Court must consider whether plaintiffs would be harmed more
  by the absence of injunctive relief than the defendants would be harmed with one.


       If this Court denied plaintiffs' request for injunctive relief, the statutory ability to
  seek relief from the Wayne County Board of Canvassers (MCL 168.801 et seq. and
  MCL 168.821 et seq.) and also through a recount (MCL 168.865-868) would be
  available. By contrast, injunctive relief granted in this case could potentially delay the
  counting of ballots in this County and therefore in the state. Such delays could
  jeopardize Detroit's, Wayne County's, and Michigan's ability to certify the election.
  This in turn could impede the ability of Michigan's elector's to participate in the
  Electoral College.


       Finally, the Court must consider the harm to the public interest. A delay in
  counting and finalizing the votes from the City of Detroit without any evidentiary basis
  for doing so, engenders a lack of confidence in the City of Detroit to conduct full and
  fair elections. The City of Detroit should not be harmed when there is no evidence to
  support accusations of voter fraud.


       Clearly, every legitimate vote should be counted. Plaintiffs contend this has not
  been done in the 2020 Presidential election. However, plaintiffs have made only a
  claim but have offered no evidence to support their assertions. Plaintiffs are unable to
  meet their burden for the relief sought and for the above-mentioned reasons, the
  plaintiffs' petition for injunctive relief is denied.


       It is so ordered.




 November 6, 2020
 Date                                                 Hon. Timothy $l. Kenpy       /
                                                      Chief Judge                /
                                                      Third Judicial Circuit Coupt of Michigan



                                                  4
Case 2:20-cv-13134-LVP-RSW ECF No. 39-12, PageID.2925 Filed 12/02/20 Page 1 of 3




                  EXHIBIT 11
Case 2:20-cv-13134-LVP-RSW ECF No. 39-12, PageID.2926 Filed 12/02/20 Page 2 of 3




                                         November 7, 2020



       Isolated User Error in Antrim County Does Not Affect Election Results,
                        Has no Impact on Other Counties or States
 The error in reporting unofficial results in Antrim County Michigan was the result of a user error
 that was quickly identified and corrected; did not affect the way ballots were actually
 tabulated; and would have been identified in the county canvass before official results were
 reported even if it had not been identified earlier. This further explanation of the issue is based
 on the Bureau of Elections’ preliminary review of the issue. The County Clerk and County Board
 of Canvassers will be able to provide any further detail during the ongoing county canvass.
 Antrim County uses the Dominion Voting Systems election management system and voting
 machines (tabulators), which count hand-marked paper ballots. Counties use election
 management systems to program tabulators and also to report unofficial election results.
 After Antrim County initially programmed its election software for the November Election, the
 county identified in October two local races where the ballot content had to be updated. The
 county received updated programming from its election programming vendor, Election Source.
 The updated programming correctly updated the election software for the county.
 When the software was reprogrammed, the County also had to update the software on all of
 the media drives that are placed in tabulators to ensure tabulators communicate properly with
 the election management system. The county did update the media drives that went into the
 tabulators with the corrected local races, but did not update the media drives on the tabulators
 for the rest of the county. Because the Clerk correctly updated the media drives for the
 tabulators with changes to races, and because the other tabulators did not have changes to
 races, all tabulators counted ballots correctly.
 However, because the county did not update the media drives for the tabulators that did not
 have changes to races, those tabulators did not communicate properly with the County’s
 central election management system software when the county combined and reported
 unofficial results. Every tabulator recorded ballots correctly but the unofficial reports were
 erroneous.
 These errors can always be identified and corrected because every tabulator prints a paper
 totals tape showing how the ballots for each race were counted. After discovering the error in
 reporting the unofficial results, the clerk worked diligently to report correct unofficial results by
 reviewing the printed totals tape on each tabulator and hand-entering the results for each race,
 for each precinct in the county.
 Again, all ballots were properly tabulated. The user error affected only how the results from the
 tabulators communicated with the election management system for unofficial reporting. Even if
 the error had not been noticed and quickly fixed, it would have been caught and identified
Case 2:20-cv-13134-LVP-RSW ECF No. 39-12, PageID.2927 Filed 12/02/20 Page 3 of 3
 during the county canvass when printed totals tapes are reviewed. This was an isolated error,
 there is no evidence this user error occurred elsewhere in the state, and if it did it would be
 caught during county canvasses, which are conducted by bipartisan boards of county
 canvassers. The Antrim County Canvass is currently ongoing, and the Board of County
 Canvassers and County Clerk will be able to provide any further necessary details during the
 course of the county canvass.
  As with other isolated user errors that have occurred in the reporting of unofficial results both
  in this and previous elections, this is not the result of any intentional misconduct by an election
  official or because of software or equipment malfunctioning or failing to work properly.
  Municipal and county clerks are dedicated public servants who work hard and with integrity.
  Sometimes they make honest mistakes, and when they do there are many checks and balances
  in the election system to ensure they can be identified and corrected so that the official
  results reflect the complete, accurate count of all votes.

  Additional information

  https://www.dominionvoting.com
  https://www.cisa.gov/rumorcontrol
Case 2:20-cv-13134-LVP-RSW ECF No. 39-13, PageID.2928 Filed 12/02/20 Page 1 of 6




                  EXHIBIT 12
Case 2:20-cv-13134-LVP-RSW ECF No. 39-13, PageID.2929 Filed 12/02/20 Page 2 of 6
Case 2:20-cv-13134-LVP-RSW ECF No. 39-13, PageID.2930 Filed 12/02/20 Page 3 of 6
Case 2:20-cv-13134-LVP-RSW ECF No. 39-13, PageID.2931 Filed 12/02/20 Page 4 of 6
Case 2:20-cv-13134-LVP-RSW ECF No. 39-13, PageID.2932 Filed 12/02/20 Page 5 of 6
Case 2:20-cv-13134-LVP-RSW ECF No. 39-13, PageID.2933 Filed 12/02/20 Page 6 of 6
